       3:18-cv-03044-SEM-TSH # 45             Page 1 of 73                                              E-FILED
                                                                        Friday, 18 October, 2019 05:14:59 PM
                                                                                 Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                             SPRINGFIELD DIVISION

GABRIEL GONZÁLEZ,                             )
                                              )
               Plaintiff,                     )
                                              )       No. 3:18-cv-03044
               v.                             )
                                              )
JBS LIVE PORK, LLC; JBS USA,                  )
LLC; and SWIFT PORK COMPANY,                  )
                                              )
               Defendants.                    )

                    PLAINTIFF GABRIEL GONZALEZ’S
                     RESPONSE IN OPPOSITION TO
              DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

                                     (a) INTRODUCTION

       Mr. Gonzalez’s Amended Complaint sets out each of the elements of his

interference and retaliation claims under the FMLA: that he qualified for coverage as an

“employee,” that his medical condition qualified as “serious,” that the Defendants had

notice of his need for leave, and that Defendants unlawfully denied leave and penalized

him for his leave-qualifying absences by assigning him “attendance points,” ultimately

terminating him for having more than the maximum number. Ample evidence supports

each of these elements.1 Defendants seek summary judgment based on claims that must

be rejected as premised on legal error, contrary to the evidence, or both.

       First, Defendants claim deficiencies in Mr. Gonzalez’s certifications of his serious

medical condition—that they contained insufficient information and failed to cover all



1
 Mr. Gonzalez attached evidentiary documentation supporting each of these elements as exhibits to his
Motion for Summary Judgment, filed September 20, 2019. Where necessary to show the basis of a factual
dispute, Mr. Gonzalez will refer to that evidentiary documentation by the same exhibit letters and
numbers as in his motion, but will add “Pl.” to reduce confusion between Mr. Gonzalez’s exhibits and
those of Defendants.

                                                  1
      3:18-cv-03044-SEM-TSH # 45          Page 2 of 73



the dates for which Mr. Gonzalez requested leave. That claim fails, because the law

required Defendants to advise Mr. Gonzalez of the specific deficiencies of his medical

certification in writing, and Defendants never did so. Defendants do not claim they told

Mr. Gonzalez (or his medical providers), in writing or otherwise, that they needed more

detail about his condition or that the dates in the March 17 Certification failed to cover

the requested FMLA leave dates, and Mr. Gonzalez never knew that Defendants rejected

his certifications for those reasons. Moreover, ample (in fact, undisputed) medical

evidence establishes that had Defendants specifically advised Mr. Gonzalez or his

medical providers that they needed certification that covered the other dates for which

Mr. Gonzalez needed and requested leave, Mr. Gonzalez could have produced

certifications covering those dates.

       Second, Defendants claim Mr. Gonzalez would have been terminated for

accumulation of points regardless of the insufficient certification. That claim is

premised on the fiction that Mr. Gonzalez only sought leave for March 14, 15, and 16,

2016, which is contradicted by numerous documents plainly indicating he sought leave

from March 1, 2016 to an unknown date. Moreover, human resources (“HR”) manager

Don Holland testified that had Mr. Gonzalez produced adequate certification for his

absences in March, he would not have been terminated. Had Defendants complied with

regulations governing claims of inadequate certification, Mr. Gonzalez could and would

have produced adequate certification. Therefore, Mr. Gonzalez would not have been

terminated for accumulation of points.

       Finally, Defendants JBS USA, LLC (“JBS USA”) and JBS Live Pork (“JBS Live”)

claim that no evidence supports Mr. Gonzalez’s case against them, and that Defendant

Swift Pork Company (“Swift”) is Mr. Gonzalez’s sole employer. In fact, ample evidence

                                             2
        3:18-cv-03044-SEM-TSH # 45               Page 3 of 73



supports a finding that Defendants JBS USA and JBS Live and Defendant Swift are so

integrated in their HR operations that a jury could reasonably find them to be joint

employers.

              (b) RESPONSE TO DEFEDANTS’ STATEMENT OF FACTS

                           (1) UNDISPUTED MATERIAL FACTS

        The following facts, quoted from paragraphs in Defendants’ Motion for Summary

Judgment, are both undisputed and material.2

        “1.     Plaintiff Gabriel Gonzalez filed this action against JBS USA, LLC, JBS Live

Pork, LLC, and Swift Pork Company asserting claims for interference and retaliation

under the Family and Medical Leave Act (‘FMLA’).”

        “2.     During the relevant time period, Plaintiff, Gabriel Gonzalez, was an

employee of Swift Pork. (Ex. B, Holland Decl. ¶ 6).”

        “3.     Defendant Swift Pork Company (‘Swift Pork’ or the ‘Company’) is a pork

meat processing and distributing company that operates a facility in Beardstown,

Illinois. (Ex. B, Holland Decl. ¶ 2). The Beardstown facility has approximately 2,300

employees. (Id. at ¶ 3).”

        “4.     The Beardstown facility was previously operated by Cargill Meat Solutions.

(Ex. B, Holland Decl. ¶ 3). Swift Pork began running the Beardstown facility in

November 2015. (Id.).”

        “5.     . . . JBS USA is the parent company of Swift Pork. . . . [T]he Beardstown

facility . . . is owned and operated by Swift Pork.” The omitted first sentence, indicated

by ellipses, of paragraph 5 of Defendants’ Motion is immaterial and undisputed; the


2 Where part of a paragraph is disputed or not material, or both, Mr. Gonzalez omits it from this section,
indicates the omission with ellipses, and notes the section where the omitted material is discussed.

                                                     3
       3:18-cv-03044-SEM-TSH # 45          Page 4 of 73



omitted portions of the second sentence are material and disputed; each is discussed in

Sections b(4) and b(2), respectively), below.

       “6.    Defendant JBS Live Pork, LLC (“Live Pork”) is a wholly-owned subsidiary

of Swift Pork. (Ex. B, Holland Decl. ¶ 5). Live Pork is the owner and operator of live

swine operations . . . .” The omitted portion of the second sentence, indicated by ellipses,

is material and disputed and discussed in Section (b)(2), below.

       “8.    During Gonzalez’s employment, Swift Pork maintained an attendance

policy which provides that employees must personally call in and report an absence,

including the reason for the absence. (Ex. B, Holland Decl. ¶ 8; Ex. A, C. Cornelus Decl.

Ex. A(2)). Employees are required to report their absences no later than 30 minutes

prior to their scheduled start time. (Id.).”

       “9.    During Gonzalez’s employment, employees were required to call a specific

number, which was managed by a third party. (Ex. B, Holland Decl. ¶ 9; Ex. D, Gonzalez

Depo. 79:1-24.) The call-in number was a touch tone system in which employees would

select the applicable option for their absence (sick, vacation, FMLA, etc.). (Id.).”

       “10.   Gonzalez understood that he needed to call in and report any absences

from work. (Ex. D, Gonzalez Depo. 68:11-14; 78:22-25).”

       “11.   The call-in records are reviewed and maintained by human resources at

the Beardstown facility. (Ex. B, Holland Decl. ¶ 10). The call-in report is downloaded

and the options selected by the employees from the call-in touch tone system are

entered into Swift Pork’s attendance system. (Id.).”

       “12.   Under the attendance policy, employees receive an attendance point for

each absence from work, regardless of the reason for the employees’ absence. (Ex. B,

Holland Decl. ¶ 11; Ex. A, Cornelius Decl. Ex. A(2)). . . .” The second sentence of

                                               4
         3:18-cv-03044-SEM-TSH # 45        Page 5 of 73



paragraph 12 of Defendants’ Motion is material and disputed, and is discussed in

Section (b)(2), below.

         “13.   Under the attendance policy, employees that fail to report their absence at

least 30 minutes prior to their scheduled start time and miss a full shift, will receive

three (3) attendance points. (Ex. B, Holland Decl. ¶ 12; Ex. A, Cornelius Decl. Ex. A(2)).”

(Mr. Gonzalez agrees that Defendants’ stated attendance policy (“Policy”) contains this

provision—however, Mr. Gonzalez presents evidence as additional material facts, in

Section b(5), showing that Defendants waived this aspect of its claimed Policy.)

         “14.   While a request for FMLA is pending, employees continue to accumulate

attendance points until [their] FMLA is approved. (Ex. B, Holland Decl. ¶ 13; Ex. A,

Cornelius Decl. Ex. A(8)). Employees are required to call in absences each day and

report absences pursuant to the attendance policy while their request for FMLA leave is

pending. (Id.). . . .” The second sentence of paragraph 14 of Defendant’s Motion is

omitted because it is material and disputed, and Mr. Gonzalez discusses it in Section

(b)(2), below.

         “15.   Under the attendance policy, an employee is subject to termination after

earning ten (10) attendance points. (Ex. B, Holland Decl. ¶ 14; Ex. A, Cornelius Aff. Ex.

A(2)). . . . ” The second sentence of paragraph 15 of Defendant’s Motion is omitted

because it is material and disputed, and Mr. Gonzalez discusses it in Section (b)(2),

below.

         “16.   Attendance points remain active on an employee’s record for a 365-day

rolling period. (Ex. B, Holland Decl. ¶ 15).”

         “21.   On this same date [March 7, 2016], Swift Pork notified Gonzalez that he

was eligible for FMLA leave and that he needed to provide sufficient certification to

                                                5
      3:18-cv-03044-SEM-TSH # 45          Page 6 of 73



support his request for FMLA leave. (Ex. B, Holland Decl. ¶ 20; Ex. A, Cornelius Decl.

Ex. A(7) and A(8)).”

       “22.   Swift Pork additionally notified Gonzalez that he would continue to

accumulate attendance points until his FMLA is approved, that if his FMLA is approved,

his points would be removed for the qualifying days, and that if he has exhausted his

attendance points and his FMLA is not approved, he would be terminated for violating

the Company’s attendance policy. (Ex. B, Holland Decl. ¶ 21; Ex. A, Cornelius Decl. Ex.

A(8)).”

       “23.   Gonzalez understood that he would continue to accumulate attendance

points:

       Q:     Did you understand that under JBS’s FMLA policy if you applied for
              FMLA, you would continue to earn attendance points until the FMLA was
              approved?
       A:     Yes.
       ...
       Q:     Did you understand that before your FMLA was approved you would still
              be accumulating attendance points for your absences?
       A:     Well, yes.

(Ex. D, Gonzalez Depo. 86:4-8; 126:15-18).”

       “24.   Gonzalez was further notified by Swift Pork that he was still required to

call in 30 minutes prior to his start time for every work day he is absent while his

request for FMLA leave was pending approval. (Ex. B, Holland Decl. ¶ 22; Ex. A,

Cornelius Decl. Ex. A(8)).”

       “25.   Gonzalez provided Swift Pork with a doctor’s note for his absences on

March 8-11, however, the doctor’s note did not provide any specific reason or medical

diagnosis indicating a serious health condition relating to Gonzalez’s absences on those

dates. (Ex. B, Holland Decl. ¶ 23; Ex. A, Cornelius Decl. Ex. A(6)). Under Swift Pork’s


                                             6
      3:18-cv-03044-SEM-TSH # 45           Page 7 of 73



attendance policy, these absences qualified for attendance points as employees earn

attendance points for each absence from work, regardless of the reason for the

employees’ absence. (Ex. B, Holland Decl. ¶ 23).”

       “26.   Gonzalez later returned the FMLA medical certification paperwork to

Swift Pork . . . but the certification contained no description of his alleged serious health

condition to determine if his leave was covered under the FMLA. (Ex. B, Holland Decl. ¶

24; Ex. A, Cornelius Decl. Ex. A(9)).” The omitted portion of paragraph 26 of

Defendant’s Motion, indicated by ellipses, is disputed, although immaterial, and

discussed in Section b(3), below.

       “27.   In addition, his medical certification paperwork only excused Gonzalez for

three days from work on March 14, 2016, March 15, 2016, and March 16, 2016. (Ex. B,

Holland Decl. ¶ 25; Ex. A, Cornelius Decl. Ex. A(9)). . . .

       ...

       Probable duration of condition: [Patient] off work 3-14-16, 3-15-16, and 3-
       16-16, may return 3-17-16 to work with no restriction.
       ...

       Is the employee unable to perform any of his/her job functions due to the
       condition: yes.

       If so, identify the job functions the employee is unable to perform:

       [Patient] excused off work from Dr. Taillefer for the dates March 14th –
       March 17th, 2016, return to work 3-17.

       Describe other relevant medical facts, if any, related to the condition for
       which the employee seeks leave (such medical facts may include
       symptoms, diagnosis, or any regimen of continuing treatment such as the
       use of specialized equipment):

       [Patient] was seen in Dr. Taillefer’s office due to illness. She has excused
       the [patient] for dates 3-14-2016 – 3-17-2016. [Patient] may return to
       work on March 17th 2016 with no restrictions.


                                              7
      3:18-cv-03044-SEM-TSH # 45          Page 8 of 73



       Will the employee be incapacitated for a single continuous period of time
       due to his/her medical condition, including any time for treatment and
       recover? Yes.

       If so, estimate the beginning and ending dates for the period of incapacity
       3-14-16, 3-15-16 & 3-16-16, may return 3-17-16 with no restrictions.
       ...

       ADDITIONAL INFORMATION: IDENTIFY QUESTION NUMBER WITH
       YOUR ADDITIONAL ANSWER.

       [Patient] off work March 14th, 15th and 16th 2016 may return to work on
       March 17th 2016 with no restrictions.

(Ex. A, Cornelius Decl. Ex. A(9)).” The second sentence of paragraph 27 of Defendants’

Motion is material and disputed, and discussed in Section (b)(2), below.

       “28.   Gonzalez’s FMLA leave request was denied because it did not provide

enough information to show that his absences qualified under the FMLA. (Ex. B,

Holland Decl. ¶ 26).”

       “29.   Gonzalez was provided an opportunity to submit a revised certification

which was received by Swift Pork on March 30, 2016. (Ex. B, Holland Decl. ¶ 27; Ex. D,

Gonzalez Depo. 135:7-19; Ex. E, Gonzalez Depo Ex. 50; Ex. A(10)).”

       “30.   Gonzalez’s revised certification did not update or revise the dates Gonzalez

was to be off work. (Ex. B, Holland Decl. ¶ 28; Ex. A, Cornelius Decl. Ex. A(10); Ex. D,

Gonzalez Depo. 135:24-137:1; Ex. E, Gonzalez Depo. Ex. 50). The certification

paperwork still provided that Gonzalez was only excused from work on March 14, 2016,

March 15, 2016, and March 16, 2016. (Id.).”

       “31.   The only revision to Gonzalez’s certification paperwork was to question

number 4, which did not revise the dates Gonzalez was excused from work. (Ex. B,

Holland Decl. ¶ 28; Ex. A, Cornelius Decl. Ex. A(10); Ex. E, Gonzalez Depo. Ex. 50).”

       “34.   On March 30, 2016, Gonzalez was terminated due to accumulating over 10

                                              8
      3:18-cv-03044-SEM-TSH # 45          Page 9 of 73



attendance points pursuant to Swift Pork’s attendance policy. (Ex. B, Holland Decl. ¶ 29;

Ex. A, Cornelius Decl. Ex. A(3)).”

                     (2) DISPUTED MATERIAL FACTS

       Mr. Gonzalez disputes the following claims, following each disputed claim with

evidentiary documentation. To distinguish Defendants’ disputed claim from the

discussion that follows, Mr. Gonzalez presents the disputed claim in bold typeface.

       “2.    . . . Gonzalez was never an employee of JBS USA.”

       This legal conclusion is undermined by evidence of Defendant JBS USA’s

operations being highly integrated with those of Defendants Swift and JBS Live. (See

Dep. of Nicholas White, attached as Pl.Exh. R.) Mr. White, Defendant JBS USA’s general

counsel, testified that while he considers an entity called “Swift Beef Company” to be his

employer, “because that’s the name that’s on my pay stub,” he actually works for a

number of JBS USA-affiliated companies “[a]s a practical matter,” including all three

Defendants. (Pl.Exh. R. 11:3-9; 26:16-19.) In this litigation, Mr. White identified himself

as general counsel for Defendant Swift. (Pl.Exh. R, 34:2-13.) In his registration with the

Colorado Bar, Mr. White identified his employer as JBS USA, LLC. (Pl.Exh. R, 15:17-22;

Colorado Supreme Court, Office of Attorney Regulation Counsel,

https://www.coloradosupremecourt.com/Search/Attinfo.asp?Regnum=35909. White

acknowledged that JBS USA is “the main client that I represent” in his employment.

(Pl.Exh. R, 15:23-25—16:1-2.)

       All three Defendants used shared employees, which Mr. White referred to as a

“shared services unit,” based in JBS USA’s central office in Greeley, Colorado, for a

range of functions, including legal, IT, finance, benefits, “IS” (“information services”),

some payroll, compliance, and tax services. (Pl.Exh. R, 26:20-23—27:1-5; 32:19-25—

                                             9
      3:18-cv-03044-SEM-TSH # 45         Page 10 of 73



33:1-9; 44:21-22.) All three Defendants also share “components” of HR. (Pl.Exh. R,

26:20-23—27:1-5.) One HR “function” is shared between all three Defendants, and

another one is “dedicated specifically to the pork business unit,” which comprises

Defendant Swift and Defendant JBS Live. (Pl.Exh. R, 27:23-25—28:1-4.) Some of

Defendant Swift’s HR employees work at the JBS USA headquarters in Greeley,

Colorado. (Pl.Exh. R, 52:12-22.)

       Defendant JBS USA, now known as JBS USA Lux, has indirect control over

Defendant Swift’s business. (Pl.Exh. R, 36:22-25—37:1-23.) All three Defendants may

draw upon the same bank account for various needs of the business. (Pl.Exh. R, 49:19-

23.) Information about termination of employees at the Beardstown Plant (“Plant”) is

entered into a central IT system that shared employees can access from the corporate

office. (Pl.Exh. R, 55:14-25—56:1-13.) Prospective employees may apply for jobs at the

Plant in Beardstown, including positions like the one Mr. Gonzalez held, through JBS

USA’s website. (Pl.Exh. R, 56:18-25—57:1-5.) Shared services HR works with HR

specific to Defendant Swift to draft job descriptions, or review such descriptions to

ensure legal compliance. (Pl.Exh. R, 59:6-25—60:1-10; 61:14-19.) JBS’s main employee

benefits program is shared by all subsidiaries. (Pl.Exh. R, 63:2-12.)

       The shared services unit creates policies that apply to Defendant Swift. (Pl.Exh.

R, 63:18-25.) The shared services unit would have recourse if Defendant Swift adopted

an attendance policy that the parent company did not agree with. (Pl.Exh. R, 64:1-25—

65:1-11.) The shared services unit would also have recourse if Defendant Swift made a

personnel decision that resulted in an adverse outcome, such as a lawsuit. (Pl.Exh. R,

77:3-25—78:1-5.) During the period at issue in this case, shared services personnel

would have fielded phone calls from employees at the Beardstown Plant to consult about

                                            10
       3:18-cv-03044-SEM-TSH # 45             Page 11 of 73



terminations under the Policy, which may or may not have occurred in Mr. Gonzalez’s

case. (Pl.Exh. R, 81:9-22.) Such consultations were often done by phone and did not

generate records. (Pl.Exh. R, 81:9-16.) Shared services exist in part to ensure that JBS

subsidiaries comply with the law, including the FMLA. (Pl.Exh. R, 88:3-6.)

       Shared services created form documents used by subsidiaries, and Mr. White

testified that shared employees may have been involved in preparation of the form used,

for example, for the Leave Claim form from March 7, 2016 (“March 7 Leave Claim”)

(although not the completion of that form specifically for Mr. Gonzalez). (Pl.Exh. R,

85:4-24—88:1-2; Pl.Exh. B.10 (SWIFT207).3)

       Defendant Swift uses the JBS logo and consistently presents itself as a company

called “JBS” or “JBS USA,” and did so in connection with its HR functions at issue in

this case, including the documents Defendants rely upon. (See Pl.Exh. R, 29:18-20—

30:1-2; Def.Exh. A(1), at 4 (JBS Employee Handbook, welcoming employees “to the JBS

USA team”) and at 27 (noting Employee Handbook . . . outlines the benefits and policies

of JBS USA”); Def.Exh. A(2) (the “JBS Attendance Policy”); Def.Exh. A(8) (March 7

FMLA Receipt, stating, e.g., “JBS agrees to continue your employment while you are

pending FMLA/STD approval”); Exh. A(11) (referring to Mr. Gonzalez as a “JBS

Employee”); see also Pl.Exh. B.10, B.15 (March 7 Leave Claim and March 8 Leave Claim,

both containing JBS logos).) The JBS Employee Handbook, drafted by shared HR, is

uniform across subsidiaries. (Pl.Exh. R, 72:1-25—73:1.) On Mr. Gonzalez’s March 17

Certification, the first section, which Defendant Swift acknowledged its HR completed,

listed the employer name and contact as “JBS Pork.” (Pl.Exh. B.23; Pl.Exh. B., 133:3-21;



3Defendant identified SWIFT175-301 as representing Mr. Gonzalez’s “Medical and FMLA file.” (See Def.
2nd Supp. Resp. to Pl. 2nd and 4th Req. to Prod., attached as Pl.Exh. P, #29 at 1-2.)

                                                 11
      3:18-cv-03044-SEM-TSH # 45          Page 12 of 73



Def.Exh. E.) HR, when completing Mr. Gonzalez’s HIPAA Document to permit release

of his medical information for his FMLA claim, identified the employer as “JBS Pork in

Beardstown, IL.” (Pl.Exh. B.14.) Defendant Swift referred to itself as JBS when stating it

had determined that Mr. Gonzalez’s absences did not qualify for FMLA, and signed the

document “JBS Human Resources.” (Pl.Exh. B.20.) The sign in front of the Plant says

“JBS” in large letters. (Pl.Exh. B, 10:15-17.). Defendant Swift would not have been

permitted to remove the JBS logo without consulting with the CEO for JBS USA Food

Company, a subsidiary of JBS USA. (Pl.Exh. R, 30:11-16.)

       The shared services unit did not disapprove of Defendant Swift referring to itself

as JBS. (Pl.Exh. R, 89:12-19.) If HR at the Plant violated the law when referring to itself

as JBS Human Resources, the shared services unit, in response, could take such actions

as “call[ing] for additional training” for the subsidiary or “simply say[ing], you know,

When this happens in the future, you need to do it a different way.” (Pl.Exh. R, 90:11-

23.) Then, shared legal employees would handle any resulting legal issues. (Pl. Exh R.,

90:24-25—91:1-4.)

       Shared employees negotiated Mr. Gonzalez’s union contract along with the “pork

specific” HR employees. (Pl.Exh. R, 31:18-22.) While Defendant Swift signed Mr.

Gonzalez’s checks, Mr. White acknowledged that Mr. Gonzalez could have be paid out of

a JBS USA shared bank account on behalf of Defendant Swift. (Pl.Exh. R, 35:20-25.)

       All of the above evidence indicates that the three Defendants were integrated and

that JBS USA maintained sufficient control of the Plant to share liability in this case.

       “5.    Defendant JBS USA . . . does not employ or manage persons

working at the Beardstown facility.”

       Mr. Gonzalez disputes this conclusion based on the overall integration of

                                             12
      3:18-cv-03044-SEM-TSH # 45           Page 13 of 73



operations of all three Defendants, and the control exercised by JBS USA over the HR

functions at issue, as set out in Section (b)(2), ¶ 4, above.

       “6.    . . . [JBS Live] does not employ or manage persons working at

the Beardstown facility. [(Ex. B, Holland Decl. ¶ 4)].”

       Mr. Gonzalez disputes this fact based on the integration of operations of all three

Defendants, as set out in Section (b)(2), ¶ 4, above.

       “12.   . . . However, if an employee has approved FMLA leave,

absences covered under the FMLA and for which proper notice is provided

will not be counted under the attendance policy. (Ex. B, Holland Decl. ¶ 11.)”

       Mr. Gonzalez disputes this claim to the extent it implies that covered absences

are retracted only where “proper notice is provided,” and to the extent “proper notice”

means a daily call at least 30 minutes before the beginning of the shift. Defendant Swift

testified that Mr. Gonzalez’s points would have been retracted even where its records

showed a late or omitted call, had Mr. Gonzalez had adequate medical certification.

(Pl.Exh. B, Holland Dep., 130:19-24—132:1-14; 177:21-24—179:1-10.) Defendants’ notice

to Mr. Gonzalez (“March 7 FMLA Receipt”) states that if approved for FMLA leave, his

points would be removed for the qualifying days, without condition—in other words,

whether he received one or three points. (Pl. B.11; Def.Exh. A(8).) Defendants’ own

Employee Handbook does not condition FMLA leave on a daily phone call, stating

instead that in cases of unforeseeable leave, the employee must notify the company “as

soon as possible and generally within 1 or 2 business days of learning of your need for

leave.” (Def.Exh. A(1) at App. 27.)

       “14.   . . . If an employee’s FMLA is approved, attendance points will

be retracted for the FMLA-qualifying days where the employee provided

                                              13
      3:18-cv-03044-SEM-TSH # 45         Page 14 of 73



proper notice of his or her absence. (Id.).”

       Mr. Gonzalez disputes this claim to the extent it implies that points for covered

absences are retracted only “where the employee provided proper notice” and to the

extent “proper notice” means a daily call at least 30 minutes before the beginning of the

shift. Defendant Swift testified that Mr. Gonzalez’s points would have be retracted even

where its records showed a late or omitted call, had Mr. Gonzalez had adequate medical

certification. (Pl.Exh. B, Holland Dep., 130:19-24—132:1-14; 177:21-24—179:1-10.) The

March 7 FMLA Receipt Defendants gave to Mr. Gonzalez states that if approved for

FMLA leave, his points would be removed for the qualifying days, without condition—in

other words, whether he received one or three points. (Pl. B.11; Def.Exh. A(8).)

Defendants’ own Employee Handbook does not condition FMLA leave on a daily phone

call, stating instead that in cases of unforeseeable leave, the employee must notify the

company “as soon as possible and generally within 1 or 2 business days of learning of

your need for leave.” (Def.Exh. A(1) at App. 27.)

       “15.   . . . Additionally, two full-day unexcused absences in a row

result in automatic termination. [(Ex. B, Holland Decl. ¶ 14; Ex. A,

Cornelius Aff. Ex. A(2))].”

       This statement may reflect Defendants’ stated Policy, but Mr. Gonzalez disputes

that it was Defendants’ practice, at least when a FMLA request was pending, based on

the following evidence:

       Defendants claimed Mr. Gonzalez did not call in at all on March 15 and 16, 2016,

recording these absences as “unexcused.” (See Pl.Exh. B.22 (Attendance Violation dated

March 17, 2016 (“March 17 Attendance Violation”).) Defendant Swift admitted that had

Mr. Gonzalez produced an acceptable medical certification that covered the dates he was

                                            14
      3:18-cv-03044-SEM-TSH # 45         Page 15 of 73



absent, including those dates, he would not have been terminated. (Pl.Exh. B, 177:21-

24—179:1-10 (had Mr. Gonzalez had medical certification for each of his March

absences, his termination would have been prevented). Defendant Swift also testified

that had Mr. Gonzalez been approved for FMLA leave through March 17, including the

dates charged as “unexcused,” he would have had 5 points (the number it claims he had

before March 1). (Pl.Exh. B, 130:19-24—132:1-14.) In other words, Mr. Gonzalez’s point

charges would have been retracted, whether he received three points or one point, for

each FMLA-qualified day.

       In addition, the evidence shows Defendants did not terminate Mr. Gonzalez

“automatically,” and that it waived any Policy permitting it to do so. Defendants

considered and generated documents relating to his FMLA request on March 17, 23, 29,

and 30, after the days it now claims he failed to call (March 15 and 16), and did not

decide to terminate him until March 30, 2016. (Pl.Exh. I, Def. Swift Supp. Ans. To Pl. 1st

Interrogs., #7 at 2.) That Defendants continued to consider Mr. Gonzalez’s FMLA

request for weeks after an event they now claim required “automatic” termination

squarely belies that claim—had termination been “automatic,” he would have been

terminated as of March 17, and the subsequent deliberation about Mr. Gonzalez’s FMLA

qualification would not have occurred. Further, Defendant specifically identified the

accumulation of points, and not the alleged consecutive unexcused absences, as the

reason for Mr. Gonzalez’s termination. (See Def.Exh. A(3), Pl. B.28 (March 30

Termination Letter).) All of these facts constitute ample evidence that Defendants

waived this purported Policy, either generally or in this case, or waived it once absences

were shown to be FMLA-qualifying, as its representative testified.

       “19.   During the month of March 2016, Gonzalez accumulated thirty-

                                            15
      3:18-cv-03044-SEM-TSH # 45           Page 16 of 73



two (32) attendance points as a result of numerous absences. (Ex. B,

Holland Decl. ¶ 18; Ex. A, Cornelius Decl. Exs. A(4) and A(5)).”

       Mr. Gonzalez does not dispute that Defendants charged him with attendance

points over the course of March 2016, but disputes that they could lawfully charge these

points consistent with the FMLA. While Mr. Gonzalez disputes the number of points

stated in paragraph 19 of Defendants’ Motion, he discusses that dispute in Section b(3),

below, because it is not material. The precise number of points Defendants unlawfully

assessed against Mr. Gonzalez is not material because Defendant Swift admitted these

points would have been retracted had Mr. Gonzalez been able to produce a medical

certification for each of the days he was absent. (Pl.Exh. B, 177:21-24—179:1-10.)

       All the March points, in fact, should have been retracted, because Defendants

were not permitted to deny FMLA leave due to an insufficient medical certification, as

they did, since Defendants failed to comply with FMLA regulations requiring them to

specify the nature of the insufficiency so that it could be rectified. (See Pl.Exhs. B.20,

B.24; Pl.Exh. C, 90:5-25—91:1-7.) Had they done so, Mr. Gonzalez could have produced

certification that covered all of the dates he was absent, because the medical evidence

shows that Mr. Gonzalez qualified for FMLA leave, as stated in Section (b)(5),

Additional Material Facts. Therefore, Defendants could not lawfully charge Mr.

Gonzalez with any points for his absences in March 2016.

       “20. Gonzalez first notified Swift Pork of his need for potential

FMLA leave on or around March 7, 2016. (Ex. B, Holland Decl. ¶ 19; Ex. A,

Cornelius Decl. Ex. A(7)). Information regarding the FMLA was translated

to Gonzalez in Spanish. (Ex. B, Holland Decl. ¶ 19; Ex. D, Gonzalez Depo.

106:17-24.)”

                                             16
        3:18-cv-03044-SEM-TSH # 45        Page 17 of 73



        Mr. Gonzalez agrees that he filled out a request for FMLA leave with Defendant’s

HR Department on March 7, 2016, but disagrees that this constituted his “first” notice

to Defendant, in that Defendant had constructive notice of his need for leave beginning

March 1, 2016, when the floor supervisor brought him to see one of Defendants’ nurses,

who sent him home because his nose was bleeding profusely. (See Pl. Resp. to Def.

Interrog., attached as Pl.Exh. D, #6 at 6; see also Pl.Exh. C, 97:8-10; 148:11-25; 149:9-

25—150:1-2.) Defendant Swift also had notice on March 3, 2016, when the same thing

happened. (Pl.Exh. D, #6, 7; Exh. C, 109:1-17; 147:18-25—148:1-5; 150:3-20.) It also had

notice on March 4, 2016, when Mr. Gonzalez brought HR a medical excuse from

Passavant Hospital (“March 3 Hospital Note”), where he had been the night before (see

Exh. C.41, Exh. C, 109:25—111:1-17). Mr. Gonzalez’s supervisor, the floor supervisor, and

Defendant’s nurses thus knew about his potentially qualifying condition as of March 1,

2016.

        With respect to Defendants’ claim that “[i]nformation regarding the FMLA was

translated to Gonzalez in Spanish,” it is not clear what “information” Defendants refer

to. Defendants produced several documents dated March 7, 2016, all in English, and all

of which Defendants identified as part of Mr. Gonzalez’s “Medical or FMLA File” (see

Def. 2nd Supp. Resp. to Pl. 2nd & 4th Req. for Doc., #29 at 1-2, attached as Pl.Exh. P):

        a.    A signed release (SWIFT205) (“HIPAA document”), which Defendant

              Swift acknowledged would permit HR to contact Mr. Gonzalez’s doctors.

              (Pl.Exh. B.14; Pl.Exh. B, 92:22-24—93:1-17, 149:3-5.)

        b.    A signed “Leave Claim Form—Intermittent FMLA” (SWIFT207) (“March 7

              Leave Claim”), confirming Mr. Gonzalez had an “intermittent FMLA leave

              approved on file for [him]self,” stating that he had been absent March 1, 3,

                                            17
      3:18-cv-03044-SEM-TSH # 45            Page 18 of 73



              and 4, 2016, and giving the reason, “Sent hom [sic] by nursing.” (Pl.Exh.

              B.10; Pl.Exh. C, 121:9-18.)

       c.     The March 7 FMLA Receipt (SWIFT203), acknowledging receipt of Mr.

              Gonzalez’s FMLA request, stating Defendant “received your FMLA request

              for the below dates. You are pending approval at this time. 3/1/2016 to

              UNKNOWN,” and providing until March 22, 2016 to provide required

              documentation. (Pl.Exh. B.11; Pl.Exh. B, 81:23-24—82:1-12; 82:20-21;

              Def.Exh. A(8).)

       d.     A “Request for Leave” (SWIFT204) (“March 7 Request for Leave”),

              indicating leave was requested “from March 1 to UNKNOWN.” (Pl.Exh.

              B.12; Pl.Exh. B, 84:13-23.)

       e.     A “Notice of Eligibility Rights & Responsibilities, Family and Medical

              Leave Act” (SWIFT202) (“Notice of Eligibility”). (Pl.Exh. B.13; Pl.Exh. B,

              89:21-24—90:1-9; Def.Exh. A(7))

Defendant’s then-HR Director, Don Holland, admitted, with respect to the March FMLA

Receipt and the Notice of Eligibility, that no version was written in Spanish. (Pl.Exh. B,

81:23-24—83:23; 89:21-24—92:1-6.) Mr. Gonzalez testified that a representative of HR

spoke to him in Spanish regarding his FMLA request. (Def.Exh. D, 106:17-24.) Mr.

Gonzalez did not testify that HR translated the March 7 documents to him. Mr. Gonzalez

stated, “HR staff filled out some paperwork, and told me that I was eligible for FMLA.

They also told me to take some paperwork to my primary care physician. I told them

that I did not have one, and they recommended I go to the Taylor [C]linic to have my

FMLA paperwork filled out, which I did.” (Pl.Exh. D, #6 at 7.)

       “27. . . . In fact, [the March 17 Certification] indicated his need for

                                              18
      3:18-cv-03044-SEM-TSH # 45          Page 19 of 73



FMLA medical leave was limited to those specific dates [March 14, 15, and

16, 2016] in multiple areas of the certification . . . .”

         Mr. Gonzalez disputes that the March 17 Certification affirmatively indicated any

limitation. First, the March 17 Certification provides the March 14, 15, and 16, 2016

dates in response to a request that the provider “estimate” the period of incapacity. (See

Def.Exh. A(9); Pl.Exh. B.23, at SWIFT198.) It indicates that Mr. Gonzalez had been at

Passavant Emergency Room on March 8, 2016, and not seen at the clinic until March 14,

2016. (See Def. Exh. A(9); Pl.Exh. B.23, at SWIFT197.) The March 17 Certification does

not purport to address dates before March 14, 2016, before any doctor at the Taylor

Clinic ever treated Mr. Gonzalez. (See Def.Exh. A(9); Pl.Exh. B.23.) The March 17

Certification also requests that the medical provider state whether “the condition would

cause episodic flare-ups periodically preventing the employee from performing his/her

job functions,” which is answered, “unknown at this time.” (See Def. Exh. A(9); Pl.Exh.

B.23, at SWIFT 198.) This evidence suggests that the estimated March 14-17 dates were

just that, and that the medical provider understood that flare-ups may recur.

         “32.   As of March 30, 2016, Gonzalez’s attendance point record

showed that he had 37 attendance points: [chart reproducing information

contained on Defendants’ Exh. A.5]. (Ex. A, Cornelius Decl. Exs. A(4) and

A(5)).” Mr. Gonzalez does not dispute that Defendant Swift purported to charge him

with these attendance points over the course of March 2016, pending resolution of his

claim for FMLA, but disputes that these points could lawfully be charged to him

consistent with the FMLA, as stated in response to Paragraph 19 of Defendants’ Motion,

above.

         In addition, Mr. Gonzalez disputes the information in the chart they have

                                             19
      3:18-cv-03044-SEM-TSH # 45         Page 20 of 73



reproduced, on which they based calculation of these points. First, Defendants’ own

exhibits reflect a total of 34.00 attendance points, not 37 as they now claim. (Def. Exhs.

A(3), A(4).) Defendants apparently charged an additional three points for the day they

terminated him, claiming he was a “no call, no show” on that date, even though

Defendants’ records show he was not scheduled to be at work that day, presumably

because he was terminated (see Pl.Exh. B.5), and even though Defendant Swift admitted

Mr. Gonzalez came to the Plant on March 30, 2016, attempted to get in three times, and

was denied access, due to having been terminated. (Pl.Exh. B, 175:17-24—176:1-3.)

       Second, Mr. Gonzalez disputes the claim he was absent on March 1, 2016 for

“[n]o reason.” On March 1, 2016, he was sent home by nursing because he was suffering

a serious nosebleed. (See Pl.Exh. D, #6 at 6; see also Pl.Exh. C, 97:8-10; 148:11-25—

150:1-2.) The same thing happened on March 3, 2016, for which Defendants state the

“reason” only as “[o]ther.” (Pl.Exh. D, #6 at 6; Pl.Exh. C, 109:1-17; 147:18-25—148:1-10.)

Not only do Defendants have no basis to deny Mr. Gonzalez’s testimony on this point,

Mr. Gonzalez’s signed March 7 Leave Claim stated he had been absent March 1, 3, and 4,

2016, and stated as the reason, “Sent hom [sic] by nursing.” (Pl.Exh. B.10; Pl.Exh. C,

121:9-18.) Mr. Gonzalez did not fill out the March 7 Leave Claim himself; a

representative of HR did so. (Pl.Exh. C, 121:23-25, 122:1-9; Pl.Exh. B.10; Pl.Exh. C.25.)

Likewise, Mr. Gonzalez disputes that on March 28 and 29, 2016, he was absent for “[n]o

reason.” On March 28, 2016, Mr. Gonzalez received treatment at the emergency room of

St. John’s Hospital for complaints of chest pain and shortness of breath, and he was not

released until early morning on March 29, 2016. (Pl.Exh. B.26-B.27; Pl.Exh. C.44;

Pl.Exh. O.) His discharge stated he was not to work until March 30, 2016. (Pl.Exh. B.26-

B.27; Pl.Exh. C.44.)

                                            20
      3:18-cv-03044-SEM-TSH # 45          Page 21 of 73



       In addition, Mr. Gonzalez disputes all of the dates Defendants claim he was a “no

call, no show,” stating he always called on time when he was going to be absent. (Pl.Exh.

C, 81:21-23.) Defendants’ own records contradict the claim that Mr. Gonzalez was a “no

call, no show” on March 11, 2016 and March 25, 2016. Defendant’s records indicated Mr.

Gonzalez came to the Plant the morning of March 11, 2016, and that he also called in

sick more than half an hour before his shift started. (Pl.Exh. B.6; Pl.Exh. B.8; Def.Exh.

A(11).) Defendant Swift had no explanation for the erroneous claim that Mr. Gonzalez

was a “no call, no show.” (Pl.Exh. B, Holland Dep., 112:16-23 (“I can’t explain that.”).)

Likewise, Defendants’ own records indicate Mr. Gonzalez came to the Plant the morning

of March 25 and timely called in sick as well. (Pl.Exh. B, 150:18-23; 151:16-21; Pl.Exh.

B.8; Def.Exh. A(11).) Defendant Swift had no explanation why that absence was

classified as a “no call/no show,” given that Mr. Gonzalez called on time. (Pl.Exh. B,

151:2-15.)

       “33.   Even if the attendance points Gonzalez earned on the dates

covered by his FMLA leave request—March 14, 15, and 16, 2016—were

removed, he still would have accumulated well-over the attendance points

necessary to be subject to termination under Swift Pork’s attendance policy.

(Ex. A, Cornelius Ex. A(4), A(5), and A(10); Ex. E, Gonzalez Depo. Ex. 50.)”

       Mr. Gonzalez disputes, first, that the only dates covered by his request were

March 14, 15, and 16, 2016, a claim squarely contradicted by Defendant’s own records,

which show that Mr. Gonzalez requested intermittent FMLA leave beginning March 1,

2016 to an unknown date; his March 7 Leave Claim confirmed Mr. Gonzalez had an

“intermittent FMLA leave approved on file for [him]self,” stated that he had been absent

March 1, 3, and 4th, 2016, and gave as the reason, “Sent hom [sic] by nursing.” (Pl.Exh.

                                            21
      3:18-cv-03044-SEM-TSH # 45         Page 22 of 73



B.10; Pl.Exh. C, 121:9-18.) Mr. Gonzalez did not fill out the March 7 Leave Claim

himself; a representative of HR did so. (Pl.Exh. C, 121:9-25, 122:1-9; Pl.Exh. C.45.) The

March 7 FMLA Receipt stated Defendants “received your FMLA request for the below

dates. You are pending approval at this time. 3/1/2016 to UNKNOWN.” (Pl.Exh. B.11;

Pl.Exh. B, 81:23-24—82:1-12; 82:20-21; Def.Exh. A(8).) Mr. Gonzalez’s March 7 Request

for Leave also indicates leave was requested from March 1 to an unknown end date.

(Exh. B.12; Exh. B, 84:13-23.) Defendant confuses the dates specified on Mr. Gonzalez’s

March 17 Certification (March 14, 15, and 16, 2016) from the Taylor Clinic with the dates

for which Mr. Gonzalez requested and was entitled to FMLA leave. As explained in Mr.

Gonzalez’s argument, Defendants could not, consistent with FMLA law, deny Mr.

Gonzalez FMLA leave based on his certifications; had Defendants properly advised him

of the claimed insufficiencies in his certifications, he could and would have cured those

deficiencies with respect to each day he was absent from work due to illness in March

2016. Defendant Swift admitted that if it had been satisfied with Mr. Gonzalez’s

certification for each day he was absent in March, he would not have been terminated.

(Pl.Exh. B, 177:22-24—179:1-10.)

                    (3) DISPUTED IMMATERIAL FACTS

      The following claims, quoted from paragraphs in Defendants’ Motion for

Summary Judgment, are both immaterial and disputed, for the reasons and with the

evidentiary support provided. Mr. Gonzalez follows each disputed claim or portion of a

claim with the reason the claim (or dispute regarding the claim) is immaterial, and with

evidentiary documentation to dispute the claim. To distinguish Defendants’ claim from

Mr. Gonzalez’s response, Mr. Gonzalez presents the disputed claim in bold typeface.

      “18.   At the beginning of March 2016, Gonzalez had accumulated five

                                            22
      3:18-cv-03044-SEM-TSH # 45          Page 23 of 73



(5) attendance points. (Ex. B, Holland Decl. ¶ 17; Ex. A, Cornelius Decl. Ex.

A(4).”

       Mr. Gonzalez testified at his deposition that as of March 2016, he had only three

attendance points. (Pl.Exh. C, 141:12-15.) The number of points Mr. Gonzalez had to

begin March 2016 is generally material, in that it is well under the maximum, but the

dispute whether Mr. Gonzalez had five points or three points is not. Defendant Swift

admitted that had Mr. Gonzalez had a satisfactory medical certification for each of the

days he was absent in March 2016, assuming he had five points to begin March, that

would have prevented his termination. (Pl.Exh. B, 177:21-24—179:1-10.)

       “19.   During the month of March 2016, Gonzalez accumulated thirty-

two (32) attendance points as a result of numerous absences. (Ex. B,

Holland Decl. ¶ 18; Ex. A, Cornelius Decl. Exs. A(4) and A(5)).”

       The precise number of points Defendants unlawfully assessed against Mr.

Gonzalez is not material to Defendants’ liability, because Defendant admitted Mr.

Gonzalez would not have been terminated had he provided a satisfactory medical

certification for each of the days he was absent. (Pl.Exh. B, 177:21-24—179:1-10.)

Defendants are not permitted to deny FMLA leave based on claimed insufficiency in his

medical certification, because Defendants failed to comply with FMLA regulations

requiring them to specify the nature of the insufficiency so that it could be rectified,

which Defendants failed to do. (See Pl.Exh. B.20; B.24; Pl.Exh. C, 90:5-25—91:1-7.) Had

they done so, Mr. Gonzalez could have produced certification that covered all of the

dates he was absent, because Mr. Gonzalez qualified for FMLA leave, as shown in

Section (b)(5), Additional Material Facts. Therefore, Defendants could not lawfully

charge Mr. Gonzalez with any points for absences that month.

                                             23
      3:18-cv-03044-SEM-TSH # 45          Page 24 of 73



       As stated in Section (b)(2), above, in response to Defendants’ paragraph 19, Mr.

Gonzalez disputes that any of the points he received in March was lawfully charged, a

material issue. In addition, while the precise number of points Defendants unlawfully

charged is not material, as discussed above in Section (b)(2), Mr. Gonzalez also disputes

the claims that underlie many of the unlawfully charged points and reasons given

therefore, including any claim that he failed to call in sick in a timely manner on any day

in March 2016.

       “26. Mr. Gonzalez later returned the FMLA medical certification

paperwork . . . on or around March 22, 2016 . . . .”

       Mr. Gonzalez disputes the date in paragraph 26 of Defendants’ Motion. The

original certification paperwork Defendant Swift gave Mr. Gonzalez to have completed

at the Taylor clinic is dated March 17, 2016 (“March 17 Certification”). (See Def.Exh. E;

Pl.Exh. B.23.) The revised version of the certification contains a notation in the corner,

apparently written by the health care provider, “faxed + received 3-17-2016.” (See

Def.Exh. E; Pl. B.32.) Defendant Swift, through Mr. Holland, denied any specific

memory of the March 17 Certification, and is therefore not competent to state when Mr.

Gonzalez returned it. (Pl.Exh. B.23; Pl.Exh. B, 139:2-4.) Furthermore, Mr. Gonzalez

averred he consistently brought medical notes to HR as soon as he could. (Pl.Exh. D, #11

at 12.) Defendant admits Mr. Gonzalez came to the Plant on March 18, 2016, entering at

12:13 p.m. and leaving at 12:27 p.m. (Pl.Exh. B, 140:1-19.) Mr. Gonzalez had an

appointment on March 18, 2016 at the Taylor Clinic that ended around that time.

(Pl.Exh. K.) Defendant has no record of Mr. Gonzalez’s meeting with HR on March 18,

2016. (Exh. B., 140:14-22.) All of this evidence establishes a) that the Taylor Clinic faxed

the March 17 Certification on March 17, 2016, and b) that Mr. Gonzalez followed up with

                                            24
      3:18-cv-03044-SEM-TSH # 45         Page 25 of 73



HR on March 18, 2016; Defendant lacks any evidence that the certification was not

returned until March 22, 2016. However, because Defendant admits that Mr. Gonzalez

returned the March 17 Certification at least by the date it was due, March 22, 2016, this

dispute is immaterial—Defendant does not claim the certification was returned too late.

                      (4) UNDISPUTED IMMATERIAL FACTS

       The following facts, quoted from Defendants’ Motion for Summary Judgment,

are undisputed but immaterial, for the reasons stated.

       “5.    Defendant JBS USA, LLC is no longer an active entity and has

been redomiciled as a Luxembourg entity, now known as JBS USA Lux S.A.

(‘JBS USA’).”

       Defendant JBS USA’s current nomenclature and domicile do not bear upon its

status as a joint or integrated employer. As stated above in Section (b)(2), Disputed

Material Facts, in response to paragraph 2 of Defendants’ Motion, ample evidence

would permit a jury to find JBS USA had sufficient involvement and control over, and

was sufficiently integrated with, Defendant Swift Pork Company to share liability.

       “5.    . . . JBS USA . . . [has] no direct control over the business of

Swift Pork . . . .”

       Joint employer status does not require “direct control” of one business over

another, but may be established by indirect control over employees, among other

factors. 29 C.F.R. § 825.106(a).

       “7.    During Gonzalez’s employment with Swift Pork, Gonzalez was

represented by the United Food and Commercial Workers International

Union, Local 431. (Ex. B, Holland Decl. ¶ 7.)”

       Defendants do not state the relevance of Mr. Gonzalez’s membership in a union,

                                            25
      3:18-cv-03044-SEM-TSH # 45          Page 26 of 73



and there is none. FMLA rights may not be diminished by any collective bargaining

agreement. 29 U.S.C. § 2652(b); 29 C.F.R. § 825.700(a).

       “17.   Swift Pork’s attendance policy was posted in English, Spanish,

and French on bulletin boards throughout the Beardstown facility. (Ex. B,

Holland Decl. ¶ 16).”

       Defendants do not state the relevance of posting the Policy. Defendants’

obligations to provide Mr. Gonzalez notice of his FMLA rights in Spanish are not

satisfied by posting the Policy, which makes no mention of whether and how it is applied

in the context of FMLA. (See Def.Exh. A(2).)

                     (5) ADDITIONAL MATERIAL FACTS

       1.     Mr. Gonzalez worked on the “kill floor” of the Beardstown Plant (“Plant”),

where workers “kill the hogs . . . and begin their disassembly.” (Pl.Exh. B, 86:11-15;

Pl.Exh. C, 59:13-14, 59:23-25—61:1-7.)

       2.     Mr. Gonzalez has no education past the fourth grade. (Pl.Exh. C, 21:11-16.)

He learned his job skills on the job. (Pl.Exh. C, 22:16-23.)

       3.     Mr. Gonzalez does not speak or read English; he speaks and reads only

Spanish. (See Pl.Exh. C, 9:16-25—10:1, 129:21-22.)

       4.     A significant portion of the employees at the Plant are likewise Spanish-

speaking only. (See Pl.Exh. B, 11:16-24—12:1-2, 20:12-24, 21:1-4.)

       5.     The Plant had a nurses’ station, staffed with four registered nurses on duty

any time the Plant was operating. (Pl.Exh. B, 24:11-16.)

       6.     Among other duties, the nurses applied a “protocol” to evaluate employees

who claimed they needed to go home because they were sick. (Pl.Exh. B, 26:2-16.)

       7.     A nurse would not send the employee home unless the nurse believed the

                                             26
      3:18-cv-03044-SEM-TSH # 45          Page 27 of 73



employee was too ill to work. (Pl.Exh. B, 27:16-21.)

       8.      Defendants’ attendance Policy had no category for “excused absence,” and

it did not mention the FMLA. (Pl.Exhs. B., 23:6-9, B.3; Def.Exh. A(2).)

       9.      Defendant Swift admitted that under some extenuating circumstances,

such as an employee whose house burned down, it would consider itself on notice that

the employee would be out for a few days, and therefore would not expect that person to

call every day. (Pl.Exh. B, 31:20-24.)

       10.     Under the Policy, however, an employee whose wife called the number late

after the employee had been knocked unconscious in a car accident would still be

considered to have provided late notice and be assessed three points, “initially.” (Pl.Exh.

B, 32:1-10.)

       11.     Defendant Swift stated that “if an employee had a car accident and they

weren’t conscious, of course we wouldn’t expect them to call in, but even if they were

unconscious and didn’t call in, they’d still be assessed three points until such time that

we got their FMLA paperwork together and all that, then all that would come off.”

(Pl.Exh. B, 128:8-14.)

       12.     Defendant Swift asserted that under the Policy, “if somebody was taking

medication that made it impossible for them to call in in a timely manner, that does not

excuse the failure to call in.” (Pl.Exh. B, 128:15-24—129:1-5.)

       13.     Defendant stated such an employee could call or visit HR and explain

extenuating circumstances and “we would apply discretion as needed.” (Pl.Exh. B, 32:11-

24—33:1-5.)

       14.     Under Mr. Gonzalez’s understanding of the Policy, he was required to call

and would get three points if he did not, but he did not understand that if he called in

                                            27
      3:18-cv-03044-SEM-TSH # 45          Page 28 of 73



late, he would be assigned three points. (Pl.Exh. C, 79:25—80:1-11; 80:23-25—81:1-23.)

       15.    Mr. Gonzalez understood that if an employee accrued points and brought

in a medical certification, the employer had to erase those points. (Pl.Exh. C, 86:13-21;

Def.Exh. D, 86:13-21.)

       16.    Defendant likewise stated, “If days qualify for FMLA leave, they are not

assessed points.” (Pl.Exh. B, 172:1-8.)

       17.    On March 1, 2016, Mr. Gonzalez suffered a serious nosebleed at work. (See

Pl.Exh. D, #6 at 6; see also Pl.Exh. C, 97:8-10; 148:11-25—150:1-2.)

       18.    Mr. Gonzalez’s supervisor took him to the nurses’ station, and the nurse

sent him home. (Pl.Exh. D, #6 at 6; Pl.Exh. C, 149:9-13; 149:23-25—150:1-20.)

       19.    Defendants charged Mr. Gonzalez an attendance point for March 1, 2016.

(Pl.Exh. B, 44:24—45:1-3.)

       20.    On March 2, 2016, Mr. Gonzalez worked his full shift, and he was not

charged any points. (Pl.Exh. C, 147:6-13; Pl.Exh. B, 48:16-24—49:1-21.)

       21.    On March 3, 2016, Mr. Gonzalez again suffered a serious nosebleed at

work, his supervisor took him to the nurses’ station, and the nurse sent him home.

(Pl.Exh. D, #6 at 6; Pl.Exh. C, 109:1-17, 147:18-25—148:1-10.)

       22.    On March 3, 2016, after Mr. Gonzalez went home, he went to the

emergency room because he was still bleeding profusely. (Pl.Exh. C, 108:15-25—109:1-

24; see Certified Medical Records from Passavant Area Hospital, dated March 3, 2016

(“March 3 Passavant Records”), attached as Pl.Exh. E, P208-P219.)

       23.    A doctor at the Hospital diagnosed Mr. Gonzalez with hypertension and

“epistaxis, acute,” prescribed hydrochlorothiazide, and advised him to follow up with his

primary care doctor. (Pl.Exh. E, P219.)

                                            28
       3:18-cv-03044-SEM-TSH # 45              Page 29 of 73



        24.     Defendant assessed Mr. Gonzalez a point for his absence on March 3,

2016. (Pl.Exh. B, 65:4-13.)

        25.     Defendant produced a document entitled “Home Care Instructions” dated

March 3, 2016 (SWIFT208),4 from the Passavant Hospital Emergency Room (“March 3

Hospital Note”), stating Mr. Gonzalez was examined on an emergency basis, had been

diagnosed with hypertension and epistaxis and prescribed hydrochlorothiazide, and

should follow up with his primary care doctor. (Pl.Exh. B.7; Pl.Exh. C, 109:25—110:1-15;

Pl.Exh. C.41; Pl.Exh. D, #6 at 6; see also Pl.Exh. E, P219.)

        26.     On March 4, 2016, Mr. Gonzalez gave the March 3 Hospital Note to

Defendants’ HR Department. (Pl.Exh. C.41; Pl.Exh. C, 109:25—110:1-15.)

        27.     When Mr. Gonzalez did so, he told the individual who took it that he had

to be out for a few days, and would need to be treated by a doctor. (Pl.Exh. C, 111:1-17.)

        28.     The HR representative told Mr. Gonzalez to call in his absences each day.

(Pl.Exh. C, 111:18-21.)

        29.     Mr. Gonzalez testified that from March 4 on, he continuously called in his

absences. (Pl.Exh. C, 157:4-11.)

        30.     Mr. Gonzalez stated he always called on time, but acknowledged that his

medication made him sleepy and “knock[ed him] out,” and that this condition could

have caused him to call late on some days in March 2016.5 (Pl.Exh. C, 81:21-25—82:1-8;


4 Defendant admits SWIFT175-301 represents Mr. Gonzalez’s “Medical and FMLA file.” (See Pl.Exh. P,

#29.)
5 This Court may take judicial notice that high blood pressure itself can cause memory loss and trouble

concentrating at the levels Mr. Gonzalez experienced. See Mayo Clinic,
https://www.mayoclinic.org/diseases-conditions/high-blood-pressure/in-depth/high-blood-
pressure/art-20045868; https://www.mayoclinic.org/diseases-conditions/high-blood-pressure/expert-
answers/hypertensive-crisis/faq-20058491. See Fed. R. Evid. 201(b); Wesley Health Sys., LLC v. Forrest
Cty. Bd. of Supervisors, No. 2:12-CV-59-KS-MTP, 2014 U.S. Dist. LEXIS 7764, at *43 n.14 (S.D. Miss.
Jan. 22, 2014) (taking judicial notice that nausea and vomiting are common symptoms of concussion);
Schenk v. City of N.Y., No. 08-CV-914 (SLT)(LB), 2010 U.S. Dist. LEXIS 94576, at *15 (E.D.N.Y. Aug. 12,

                                                  29
       3:18-cv-03044-SEM-TSH # 45              Page 30 of 73



82:23-25—83:1-7; 164:6-25—165:1-6.)

       31.     Defendant Swift acknowledged the March 3 Hospital Note as a document

HR may have requested. (Pl.Exh. B.7; Pl.Exh. B, 62:12-24—63:1-18.)

       32.     When asked what Defendant Swift would expect its HR to do with the

March 3 Hospital Note, however, it said, “Nothing,” adding, “[t]here’s no value in the

HR office of this document.” (Pl.Exh. B.7; Pl.Exh. B, 66:11-24—67:1-12.)

       33.     Defendant Swift produced a document called “Access Events”

(SWIFT148), which it described as a “turnstyle gate log” (“Turnstyle Log”) and which

marked the time employees entered and left the Plant based on their ID cards. (Pl.Exh.

B.6, Pl.Exh. B, 55:3-23.)

       34.     Defendant Swift produced an untitled document (SWIFT457) it claimed

constituted a log of calls to its call-in system (“Defendant’s Call Log”). (Pl.Exh. B.8,

Pl.Exh. B, 67:23-24—69:1; Def.Exh. A(11).)

       35.     Defendant Swift produced a document entitled “Attendance Editor”

(SWIFT173), which it stated reflected the points it assigned Mr. Gonzalez. (Pl.Exh. B.4;

Pl.Exh. B, 42:1-18; Def.Exh. A(5).)

       36.     Defendant Swift also produced an untitled document (SWIFT174) it

identified as coming from “Kronos” (“Kronos Document”), which it said reflected Mr.

Gonzalez’s schedule. (Pl.Exh. B.5, Pl.Exh. B, 51:17-24—52:1-5.)

       37.     The Kronos Document indicates Mr. Gonzalez’s start time as 16:30 from

March 1-4, 2016, and 15:45 from March 7 to March 29, 2016, after which he was not

scheduled to work at all. (Pl.Exh. B.5.)




2010) (taking judicial notice of symptom of low pressure CSF syndrome).

                                                  30
       3:18-cv-03044-SEM-TSH # 45                Page 31 of 73



        38.     Defendants’ records indicated that Mr. Gonzalez received a point for his

absence on March 4, 2016, having called in at least 30 minutes before his start time.6

(Pl.Exh. B, 69:2-24; Pl.Exh. B.5; Pl.Exh. B.9; Def.Exh. A(11).)

        39.     With respect to the March 4, 2016 point, Mr. Gonzalez’s supervisor told

him the point would be removed in light of Mr. Gonzalez’s documentation from the

hospital, saying he would talk to HR about it. (Pl.Exh. C, 152:12-25—156:1-3.)

        40.     Mr. Gonzalez was not scheduled to work Saturday, March 5, 2016, or

Sunday, March 6, 2016. (Pl.Exhs. B, 72:16-24—73:1-6, B.5.)

        41.     On March 7, 2016, Mr. Gonzalez went to the HR office at the Plant, where

he signed paperwork requesting FMLA leave, and gave Defendants permission to get

whatever information they needed from his doctors. (Pl.Exhs. D, #6 at 7, B.14.)

        42.     Defendant Swift acknowledged that on March 7, Mr. Gonzalez came to the

Plant at 11:17 a.m. and left at 11:39 a.m., and has no record of what occurred during that

time.7 (Pl.Exh. B, 73:18-23.)

        43.     Defendants produced numerous documents dated March 7, 2016,

described in Section (b)(2), supra, including the March 7 Leave Claim, the March 7


6 Defendant Swift conceded that Mr. Gonzalez’s call was timely on March 4, 2016. (Pl.Exh. B, 69:2-24.)
The column on Defendant’s Call Log, on which it relied, indicated the call times as “Call Time (EST).”
(Pl.Exh. B.8; Def.Exh. A(11).) Defendant Swfit denied knowing that “EST” means “Eastern Standard
Time” (and therefore claimed not to know whether Mr. Gonzalez’s timely call occurred at 2:34 p.m. local
time). (Pl.Exh. B, 69:13-18.) Mr. Gonzalez asks this Court to take judicial notice that EST is a standard
abbreviation for “Eastern Standard Time.” Merriam-Webster Dictionary, https://www.merriam-
webster.com/dictionary/est. Were there any doubt of the meaning of EST, moreover, Defendant Swfit
produced a similar document, “All Employee Absences” (SWIFT375-456), listing call-ins for all employees
around the relevant time. A copy of the first page is attached as Pl.Exh. H. The time column there reads
“Call Time (Eastern TZ).” (Pl.Exh. H.) Because the time on Defendant’s Call Log plainly refers to Eastern
Standard Time, the times it lists must be read to indicate a time one hour earlier, CST, which is local time
in Beardstown, Illinois.
7 Defendant Swift claimed that HR maintained a “log” of pending FMLA claims, and that it would have

reflected the steps HR took to process each FMLA application. (Pl.Exh. B, 73:24—74:1-21.) When Mr.
Gonzalez requested the log related to his case, Defendant Swift claimed it had already produced its only
log from the relevant time, admitting that, for reasons “unknown,” the log did not contain Mr. Gonzalez’s
claim. (Def.’s 4th Supp. Resp. to Pl. 4th Req. to Prod., #34, is attached as Pl.Exh. G.)

                                                    31
      3:18-cv-03044-SEM-TSH # 45         Page 32 of 73



FMLA Receipt, the March 7 Request for Leave, the Notice of Eligibility, and the HIPAA

Document. (Pl.Exhs. B.10-B.14; Def.Exh. A(7).)

       44.    According to Defendants’ records, on March 7, 2016, Mr. Gonzalez timely

called in sick, and he was assessed one point. (Pl.Exh. B, 95:11-24—96:1-2.)

       45.    Mr. Gonzalez did not have a primary care physician at this time. (Pl.Exh.

C, 191:1-7.) On March 7, when submitting the FMLA paperwork, he told HR he had no

primary care doctor, and HR suggested he go to the Taylor Clinic in Beardstown.

(Pl.Exh. D, #6 at 6-7.)

       46.    Mr. Gonzalez produced medical records showing that on March 7, 2016, at

around 10:30 p.m., he went back to the Passavant Hospital emergency room due to

hypertension, as he was experiencing difficulty breathing and radiating chest pain; he

was released on March 8, 2016 at 2:52 a.m. (See Certified Medical Records from

Passavant Area Hospital, dated March 7-8, 2016 (“March 7-8 Passavant Records”),

attached as Pl.Exh. F at P208, P220-231.)

       47.    The March 7-8 Passavant Records reveal Mr. Gonzalez was given

intravenous Labetalol HCL and intravenous sodium chloride, and aspirin and potassium

chloride by mouth in the emergency department. (Pl.Exh. F, P.223.) The Hospital also

conducted a brain scan and sinus rhythm examination, which revealed “possible left

atrial enlargement, incomplete right bundle branch block, nonspecific t-wave

abnormality, and abnormal rhythm ECG.” (Pl.Exh. F, P.116.)

       48.    Mr. Gonzalez’s “home care instructions” stated he was seen for

hypertension and hypokalemia, prescribed Ibuprofen and Metoprolol, and instructed to

stop taking hydrochlorothiazide. (Pl.Exh. F, P.225.)

       49.    According to Defendants’ records, on March 8, 2016, Mr. Gonzalez entered

                                            32
       3:18-cv-03044-SEM-TSH # 45              Page 33 of 73



the Plant at 9:49 a.m. and left again at 9:55 a.m. (Pl.Exh. B, 96:14-19.) Defendant had no

other record regarding Mr. Gonzalez’s visit on March 8, 2016. (Pl.Exh. B, 96:17-19;

98:5-19.)

       50.     Defendant produced two documents dated March 8, 2016, both of which it

identified as part of Mr. Gonzalez’s “FMLA file” (Pl.Exh. P, #29):

       a.      A second signed “Leave Claim Form—Intermittent FMLA” (SWIFT228)

               (“March 8 Leave Claim”) stating Mr. Gonzalez was absent from work on

               March 7, 2016, due to an “emergency visit,” and stating “I acknowledge

               that I have an intermittent FMLA leave approved on file for: Myself.”

               (Pl.Exh. B.15; Exh. B, 96:23-24—98:1-4.)

       b.      An “Emergency Department Medical Certificate,” from Passavant Area

               Hospital (SWIFT187) (“March 8 Hospital Note”), bearing Mr. Gonzalez’s

               name and signature and stating, “Date seen: 3/8/16,” with a check by the

               phrase “is unable to work because of injury/illness for ___ days. May

               return to work on 3/12/16 or cleared by PCP.” (Pl.Exh. B.16; Pl.Exh. B,

               99:3-19; Pl.Exh. C.42.)

       51.     Mr. Gonzalez received and signed the March 8 Hospital Note after having

returned to the hospital for the same problem as before, and stated he provided it to HR

“the next day.”8 (Pl.Exh. C.42, Pl.Exh. C, 112:1-25—113:1-11.)

       52.     Mr. Gonzalez said that when he provided the March 8 Hospital Note, he



8At his deposition, Mr. Gonzalez agreed “the next day” would be March 9, 2016. (Pl.Exh. C, 112:13-25—
113:1-11.) After being admitted on March 7, 2016, Mr. Gonzalez was released just before 3:00 a.m. on
March 8, 2016, and therefore may have remembered March 8, 2016 as “the next day.” The Turnstyle log
shows Mr. Gonzalez came to the Plant on March 8, rather than March 9, 2016. (Pl.Exh. B, 96:14-19.) In
any event, Defendant does not deny Mr. Gonzalez provided the March 8 Hospital Note (Def.Mot. ¶ 25), so
whether he submitted the form on March 8 or March 9, 2016 is not material.

                                                 33
       3:18-cv-03044-SEM-TSH # 45                 Page 34 of 73



told the HR representative that he had been to the physician again, and that she read the

document, gave him a copy, and told him to continue to call in his absences. (Pl.Exh. C,

113:12-25—114:1-3.)

        53.      Defendant Swift admitted that if the March 8 Hospital Note states Mr.

Gonzalez is unable to work but can return on March 12, it would not have expected him

to come to work on March 8, 9, 10, or 11. (Pl.Exh. B, 103:4-8.)

        54.      Defendant Swift stated that even though it would not expect Mr. Gonzalez

to come to work, he was still required to call, “[b]ecause we need to know whether he’s

coming in or not.” (Pl.Exh. B, 110:4-13.)

        55.      With respect to the information Defendants claim is missing from the

March 8 Hospital Note (Def.Mot. ¶ 25), Defendant Swift could not identify anything it

did to acquire the missing information. (Pl.Exh. B, 102:7-13.)

        56.      Mr. Gonzalez did not work on March 8, 2016 and incurred a point,9

because, as Defendant stated, “him just being excused from work by a doctor does not

excuse the points.” (Pl.Exh. B, 103:13-18.)

        57.      Consistent with the March 8 Hospital Note, Mr. Gonzalez did not work his

scheduled shift on March 9, 2016. (Pl.Exh. B, 104:14-16.)

        58.      Defendants assessed a point against Mr. Gonzalez for his March 9 absence,


9 Defendant’s Call Log indicates that on March 8, 2016, Mr. Gonzalez called in at 6:35 p.m. EST, or 5:35
p.m. local time, which would have been after the 3:45 p.m. start time indicated on its Kronos Document.
(See Pl.Exhs. B.8, B.5; A(11).) Defendant claimed its Policy required it to charge three points if a call came
even a few minutes late. (Pl.Exh. B, 32:1-17; see also Def.Mot. 13.) Defendant also testified that it made no
difference if an employee has already reported he would not be at work and was therefore not “expected”
to be there, as was the case after the March 8 Hospital Note. (Pl.Exh. B, 103:4-8.) However, the
discrepancy between Defendants’ documents, which indicate Mr. Gonzalez called late on March 8 but was
assigned one point (not three), and the stated Policy, that all late calls initially received three points
regardless of circumstances, can only mean 1) that the call-in system data are unreliable, as Mr. Gonzalez
testified (Pl.Exh. C, 143:2-7); 2) that Defendants waived the Policy requiring 3 points for a late call; or 3)
that Mr. Gonzalez’s understanding of the Policy, that only failure to call resulted in 3 points, while a late
call resulted in 1 point, was Defendant’s actual practice (Pl.Exh. C, 79:25—81:1-17).

                                                     34
       3:18-cv-03044-SEM-TSH # 45               Page 35 of 73



and Defendant’s Call Log indicates that he called in timely. (Pl.Exhs. B, 104:14-16, B.8,

B.5; Def.Exh. A(11).)

        59.     Consistent with the March 8 Hospital Note, Mr. Gonzalez did not work his

scheduled shift on March 10, 2016. (Pl.Exh. B, 109:5-14.)

        60.     According to Defendants’ records, Mr. Gonzalez called in sick at 7:16 p.m.

EST (6:16 p.m. local time), and was assessed one point.10 (Pl.Exh. B.8; Def.Exh. A(11).)

        61.     According to Defendants’ records, on March 11, 2016, Mr. Gonzalez was

scheduled to work, but did not; however, he came to the Plant at 9:38 a.m. and left again

at 9:40. (Pl.Exhs. B, 111:12-23, B.6.)

        62.     Defendants have no knowledge or records regarding whom Mr. Gonzalez

spoke to at the Plant on March 11, 2016. (Pl.Exh. B, 111:24—112:1-5.)

        63.     Defendants’ records indicate that Mr. Gonzalez called in sick on March 11,

2016, at 3:14 p.m. EST (2:14 p.m. local time), in addition to having come to the Plant in

person that morning. (Pl.Exhs. B.6, B.8; Def.Exh. A(11).)

        64.     However, Defendant classified Mr. Gonzalez as a “no call/no show” on

March 11, 2016. (Pl.Exh. B, 112:16-23, B.4; Def.Exh. A(5).)

        65.     Defendant had no explanation why the absence was wrongly classified as a

“no call/no show.” (Pl.Exh. B, 112:21-23 (“I can’t explain that.”).)

        66.     Mr. Gonzalez was not scheduled to work on Saturday, March 12 or Sunday,

March 13, 2016. (Pl.Exh. B, 112:24—113:1-5.)

        67.     On March 14, 2016, Mr. Gonzalez was scheduled to work at 3:45 p.m.



10 Again, while Defendant testified that three points would necessarily be assigned for any late call, its

documents indicate either that the data on Defendant’s Call Log are unreliable, that Defendant waived the
assignment of three points, or that Mr. Gonzalez correctly stated Defendant’s Policy as actually
practiced—that only failure to call resulted in 3 points. (See n.9, supra.)

                                                   35
      3:18-cv-03044-SEM-TSH # 45          Page 36 of 73



(Pl.Exh. B, 113:8-14.)

       68.    Mr. Gonzalez produced medical records indicating that he attended a

doctor’s appointment at the Taylor Clinic in Beardstown on March 14, 2016. (See

Certified Medical Records from Taylor Clinic, dated March 14, 2016 (“March 14 Taylor

Records”) attached as Pl.Exh. J, P304-310.)

       69.    The March 14 Taylor Records state that Mr. Gonzalez “went to Passavant

H for nose bleed and was given time off work form [sic] 3/8/16 to 3/12/16 and today

3/14 comes and his BP 170/90 and is worried about his BP. Time off work from us from

today until 3/17 of which [sic] he will return for evaluation.” (Pl.Exh. J, P305.)

       70.    The March 14 Taylor Records noted Mr. Gonzalez’s diagnoses of “HTN

(hypertension) [and] irregular heart beat,” noted he was to start a new medication,

Hydralazine HCl, at 10 milligrams four times per day, and instructed him to follow up

regarding the hypertension in four days. (Pl.Exh. J, P305.)

       71.    Defendant produced a document from the Taylor Clinic in Beardstown

(SWIFT188), dated March 14, 2016 (“March 14 Doctor’s Note”). (Pl.Exhs. B.19; B,

113:21-24—114:1-4.)

       72.    The March 14 Doctor’s Note states with respect to Mr. Gonzalez,

       The patient’s absence is physician advised due to illness or injury. This
       certifies that he or she has been under our care for this problem. Please
       excuse Gabriel from work on the dates of March 14, 2016-March 17th,
       2016. Gabriel will be returning to work on the day of March 17, 2016.

(Pl.Exh. B.19.) It is signed by Marguerite Taillefer, M.D. (Pl.Exh. B.19.)

       73.    The March 14 Doctor’s Note provides a number to call with questions.

(Pl.Exhs. B.19; B, 114:19-25—115:1.)

       74.    On March 14, 2016, Mr. Gonzalez came to the Plant at 11:18 a.m. and left


                                             36
      3:18-cv-03044-SEM-TSH # 45          Page 37 of 73



at 11:35 a.m. (Pl.Exh. B, 113:15-20.)

       75.     Mr. Gonzalez gave the March 14 Doctor’s Note to HR on that date. (Pl.Exh.

D, #6-7 at 7-8.)

       76.     Defendant had no knowledge of whether Mr. Gonzalez had brought the

March 14 Doctor’s Note to HR when he came to the Plant on March 14, 2016, and had

no record indicating with whom Mr. Gonzalez met or what was discussed. (Pl.Exh. B,

114:7-9.)

       77.     Defendant considered the March 14 Doctor’s Note when denying Mr.

Gonzalez’s medical leave. (See Def. Supp. Ans. to Pl. 1st Set of Interrogs., attached as

Pl.Exh. I, #7 at 2.)

       78.     Defendant produced a letter from “JBS Human Resources” to Mr.

Gonzalez (SWIFT179) dated March 14, 2016 (“March 14 Denial”), which stated it had

“reviewed the paperwork submitted for your leave and . . . determined that the absences

do not qualify under FMLA. This is because you have no active FMLA on file. . . . The

following dates have been denied: 03/14/2016 through 03/16/2016.” (Pl.Exhs. B.20; B,

116:20-24—117:1-4.)

       79.     The March 14 Denial did not address Mr. Gonzalez’s request for leave for

“March 1 through unknown,” submitted on March 7, 2016, and Defendant did not know

of any document that did. (Pl.Exh. B, 119:15-19.)

       80.     The March 14 Denial referred to an attached “Designation Notice,” also

dated March 14, 2016 (“March 14 Designation Notice”) (SWIFT180). (Pl.Exhs. B.21; B,

120:24—121:1-4.)

       81.     The March 14 Designation Notice has an “x” by the statement, “Your

FMLA Leave request is Not Approved,” and states, in handwriting next to that

                                            37
      3:18-cv-03044-SEM-TSH # 45         Page 38 of 73



statement, “You have no active FLMA on file.” (Pl.Exh. B.21.)

       82.     In its answers to interrogatories, Defendants described the March 14

Denial Letter and the March 14 Designation Notice as “advising that [Mr. Gonzalez’s]

request for leave is denied along with a designation notice. Plaintiff has not provided

medical certification as requested on March 7, 2016.” (Pl.Exh. B, 123:15-21; Pl.Exh. B.21;

Pl.Exh. I, # 7 at 2.)

       83.     Defendant acknowledged that the requested medical certification was not

due until March 22, 2016 and admitted it was “odd” that Mr. Gonzalez was denied

FMLA leave on March 14 for failing to provide medical certification that was not yet due.

(Pl.Exh. B, 124:19-24—125:1-5.)

       84.     On March 15, 2016, Mr. Gonzalez was scheduled to work, and entered the

plant at 3:48 p.m., leaving again at 4:20 p.m. (Pl.Exh. B, 125:6-24.)

       85.     Defendant has no knowledge of whether Mr. Gonzalez met with anyone in

HR during that period on March 15, 2016. (Pl.Exh. B, 126:1-24—127:1-3.)

       86.     Defendant claimed Mr. Gonzalez did not call in and assessed him three

points for his March 15, 2016 absence, even though Mr. Gonzalez’s March 14 Doctor’s

Note stated his absence was medically advised from March 14 through March 16, and

even though he came to the Plant in person on March 15, 2016. (Pl.Exh. B, 127:4-23.)

       87.     Likewise, on March 16, 2016, Defendant assessed Mr. Gonzalez three

points, claiming he was a “no call/no show,” even though the March 14 Doctor’s Note

stated he should be excused from work that day on medical advice. (Pl.Exhs. B, 129:19-

22; B.19.)

       88.     Defendant’s Call Log does not reflect calls from Mr. Gonzalez on March 15

or 16, 2016, the dates the March 14 Doctor’s Note stated Mr. Gonzalez’s absence was

                                            38
       3:18-cv-03044-SEM-TSH # 45               Page 39 of 73



medically advised.11 (Pl.Exh. B.8; Def.Exh. A(11).)

        89.     Defendant produced a notice, entitled “Attendance Violation”

(SWIFT214), dated March 17, 2016, which had a handwritten notation on it reading

“3/3/16-3/17/16 Pending,” which Defendant acknowledged meant that Mr. Gonzalez

was “[p]ending the resolution of an FMLA.” (Pl.Exhs. B.22; B, 130:22-24—131:1-17.)

        90.     On March 17, 2016, Mr. Gonzalez did not come to work, and Defendant

assessed Mr. Gonzalez one point, admitting he timely called. (Pl.Exh. B, 130:6-15; see

also Pl.Exh. B.8; Def.Exh. A(11).)

        91.     Defendant testified that had Mr. Gonzalez’s FMLA been approved for each

date from March 3 through March 17, he would not have been terminated. (Pl.Exh. B,

132:8-14.)

        92.     In addition to the facts stated in Sections (b)(2) and (b)(3), above with

respect to the March 17 Certification form, the Certification requested the dates that the

doctor treated the patient, and she filled in March 14, 2016. (Pl.Exh. B.23 at 2.)

        93.     The March 17 Certification form asked whether medication was

prescribed, and the doctor marked “Yes.” (Pl.Exh. B.23 at 2.)

        94.     The March 17 Certification form asked the doctor whether the employee

would be incapacitated for a single continuous period of time to due to the medical

condition, including any time for treatment and recovery, and the doctor marked “Yes.”

(Pl.Exh. B.23 at 3.)

        95.     The March 17 Certification was written only in English. (Pl.Exh. B.23.)

        96.     When asked whether he agreed that the March 17 Certification did not



11As noted above, Mr. Gonzalez testified that he called on time each day he was absent, and he disputes
the accuracy of Defendant’s Call Log.

                                                   39
       3:18-cv-03044-SEM-TSH # 45                 Page 40 of 73



include symptoms or a diagnosis, Mr. Gonzalez said he did not know the doctor had not

included those things. (Pl.Exh. C, 129:21-25—130:1-4.)

        97.     On March 18, 2016, Mr. Gonzalez returned to the Taylor Clinic for follow-

up. (See Certified Medical Records from Taylor Clinic, dated March 18, 2016 (“March 18

Taylor Records”) attached as Pl.Exh. K, P304, P311-313.)

        98.     The March 18 Taylor Records indicate Mr. Gonzalez’s hypertension

continued “uncontrolled,” at 180/80,12 causing the doctor to increase Mr. Gonzalez’s

prescription for hydralazine from 10 mg to 50 mg, while continuing metoprolol. (Exh. K,

P311-P312.) Mr. Gonzalez also complained of shortness of breath. (Exh. K, P311.)

        99.     The time of Mr. Gonzalez’s visit to the Taylor Clinic is not indicated in the

Records, but Dr. Taillefer signed her notes that day at 12:49 p.m. (Exh. K, P313.)

        100.    That same day, March 18, 2016, Mr. Gonzalez came into the Plant at 12:13

p.m. and left at 12:27 p.m. (Exh. B, 140:1-19.)

        101.    Defendant Swift could not identify who met with Mr. Gonzalez when he

came to the Plant on March 18th, because “there’s no notes.” (Exh. B, 140:20-22.)

        102.    That day, March 18, 2016, Mr. Gonzalez was scheduled to work, called in

sick (according to Defendant’s Call Log, at 4:22 p.m. EST (3:22 p.m. local time)), and



12The March 18 Taylor Records state, in the doctor’s notes, “pt’s bp is 108/80 [sic],” but states, under
“vital signs,” “BP 180/80.” (Pl.Exh. K, P311-P312.) Mr. Gonzalez asks this Court to take judicial notice that
180/80 is considered “extremely high blood pressure” (or “hypertensive crisis”), while 108/80 would be
well under normal. See, e.g., WebMD, “Know Your Blood Pressure Numbers,”
https://www.webmd.com/hypertension-high-blood-pressure/guide/diastolic-and-systolic-blood-
pressure-know-your-numbers#1; see also Mayo Clinic website, https://www.mayoclinic.org/diseases-
conditions/high-blood-pressure/expert-answers/hypertensive-crisis/faq-20058491 (identifying systolic
pressure of 180 or higher as “hypertensive crisis”). Courts take judicial notice of abnormal and dangerous
blood pressure levels. See, e.g., Robinson v. Am. Airlines, Inc., 722 F. Supp. 757, 765 (D.D.C. 1989)
(taking judicial notice that “blood pressure of 140/90 indicates ‘mild hypertension.’”). That the doctor
increased Mr. Gonzalez’s medication, labeled it “uncontrolled,” and required follow-up within three days
indicates that the blood pressure reading of 108 was a typographical error in the doctor’s notes, and
should have read 180, as it did elsewhere in the very same Record. (Pl.Exh. K, P312.)

                                                    40
          3:18-cv-03044-SEM-TSH # 45         Page 41 of 73



was assessed a point. (Pl.Exhs. B, 140:1-13; B.8; Def.Exh. A(11).)

           103.    Mr. Gonzalez was not scheduled to work on Saturday, March 19, or

Sunday, March 20, 2016.

           104.    On March 21, 2016, Mr. Gonzalez returned to the Taylor Clinic for follow-

up (“DR T WANTS HIM BACK THIS DAY”). (See Certified Medical Records from Taylor

Clinic, dated March 21, 2016 (“March 21 Taylor Records”) attached as Pl.Exh. L, P304,

P314-316.)

           105.    On March 21, 2016, Mr. Gonzalez’s blood pressure continued to be

“uncontrolled” at 180/82.13 (Pl.Exh. L, P314-315.) The doctor’s notes indicated that Mr.

Gonzalez had taken his medication incorrectly, and she gave him additional instruction.

(Pl.Exh. L, P314.) The nurse’s note indicated that Mr. Gonzalez reported difficulty

breathing and that felt he had to force himself to breathe. (Pl.Exh. L, P314.)

           106.    The March 21 Taylor Records indicate the doctor wanted to see Mr.

Gonzalez again in 48 hours and keep him off work due to his concern about shortness of

breath at work. (Pl.Exh. L, P314.)

           107.    The March 21 Taylor Records indicate Mr. Gonzalez reported anxiety and

insomnia due to his hypertension, and was prescribed additional medication as

treatment for these issues. (Pl.Exh. L, P314.)

           108.    Mr. Gonzalez timely called in sick that day, March 21, 2016, and was

assessed a point. (Pl.Exhs. B, 140:12-24; B.8; Def.Exh. A(11).)

           109.    Mr. Gonzalez also timely called in sick on March 22, 2016, and was

assessed a point. (Pl.Exhs. B, 142:1-13; B.8; Def.Exh. A(11).)



13   See n.12, supra.

                                                41
      3:18-cv-03044-SEM-TSH # 45          Page 42 of 73



       110.   Defendants produced a second Designation Notice (SWIFT176), dated

March 22, 2016 (the “March 22 Designation Notice”), to communicate that Mr.

Gonzalez’s FMLA had not been approved. (Pl.Exhs. B.29; B, 143:2-22.)

       111.   The March 22 Designation Notice stated, as the reason for the denial, “the

FMLA does not apply to your leave request.” (Pl.Exhs. B.29; B, 143:23-24—144:1-2.)

       112.   Defendants did not place a check mark next to the statement on the pre-

printed form to indicate “additional information is needed to determine if your FMLA

leave request can be approved:” or the statement “The certification you have provided is

not complete and sufficient to determine whether the FMLA applies to your leave

request.” (Pl.Exh. B.29.)

       113.   Defendants did not fill anything in the space provided for a deadline to

submit additional information, or the space to “specify information needed to make the

certification complete and sufficient.” (Pl.Exh. B.29.)

       114.   Defendant Swift asserted the FMLA did not apply to Mr. Gonzalez’s

request because it did not have “enough information to qualify his request,” but could

not explain why its representative failed to indicate “additional information is needed”

by placing a checkmark next to that statement on the form. (Pl.Exh. B, 144:1-14.)

       115.   The March 22 Designation Notice did not tell Mr. Gonzalez what was

missing from his FMLA request, or refer to his certification being inadequate. (Pl.Exhs.

B.29; B, 144:20-22—145:1-6.)

       116.   The March 22 Designation Notice is written in English and there is no

version of the document in Spanish. (Pl.Exhs. B.29; B, 145:23-24—146:1-3.)

       117.   Mr. Gonzalez had been approved in advance for a personal leave of

absence on March 23, 2016, and was therefore not scheduled to work that day. (Pl.Exh.

                                            42
       3:18-cv-03044-SEM-TSH # 45                Page 43 of 73



B, 145:10-17.)

        118.     On March 23, 2016, Mr. Gonzalez returned to the Taylor Clinic for an

additional follow-up. (See Certified Medical Records from Taylor Clinic, dated March

23, 2016 (“March 23 Taylor Records”) attached as Pl.Exh. M, P304, P317-319.)

        119.     The March 23 Taylor Records indicate that Mr. Gonzalez’s hypertension

remained “uncontrolled,” but had improved to 160/80, although he was still having

problems with shortness of breath and his heart racing. (Pl.Exh. M, P317.) The doctor

increased his hydralazine dosage from 50 to 100 mg twice daily, and increased his

antidepressant and anxiety medications. (Pl.Exh. M, P317.)

        120.     The March 23 Taylor Records state Mr. Gonzalez is “not ready to start

work still.” (Pl.Exh. M, P317.)

        121.     Defendant produced a letter to Mr. Gonzalez (SWIFT177) dated March 23,

2016 (“March 23 Denial”), and written in English. (Pl.Exh. B.24.) The March 23 Denial

stated Defendant had “reviewed the paperwork submitted for your leave and . . .

determined that the absences do not qualify under FMLA. This is because DOES NOT

MEET CRITERIA . . . . The following dates have been denied: 03/14/2016 through

03/16/2016.”14 (Pl.Exh. B.24.)

        122.     The March 23 Denial did not refer to any other dates for which Mr.

Gonzalez had requested leave. (Pl.Exh. B.24.)

        123.     Defendant Swift stated that for March 14 through March 16, the

documentation of Mr. Gonzalez’s illness “did not provide enough substance to qualify

him for FMLA.” (Pl.Exh. B, 147:14-19.)


14Mr. Gonzalez did not know until March 30, 2016 that his FMLA was denied—either he did not receive
the March 23 Denial, or had not received it by that date. (Pl.Exh. D, #6 at 7; see also Pl.Exh. C, 134:19-
25—135:1.)

                                                    43
         3:18-cv-03044-SEM-TSH # 45       Page 44 of 73



         124.   Mr. Gonzalez understood there was something wrong with his paperwork,

but did not know what it was. (Pl.Exh. C, 90:5-25—91:1-7, 135:7-19.)

         125.   Defendant Swift acknowledged it had the right to request Mr. Gonzalez’s

medical records, but had no record of doing so. (Pl.Exh. B, 149:6-7; see also Pl.Exh.

B.14.)

         126.   Mr. Gonzalez was scheduled to work on March 24, 2016, and called in sick.

(Pl.Exh. B, 150:2-6.) According to Defendants’ records, he called at 6:49 p.m., EST (5:49

p.m. in Beardstown) and was assessed three points for “no call/no show.” (Pl.Exh. B,

150:2-10.)

         127.   On March 25, 2016, Mr. Gonzalez again returned to the Taylor Clinic for

follow-up treatment. (See Certified Medical Records from Taylor Clinic, dated March 25,

2016 (“March 25 Taylor Records”) attached as Pl.Exh. N, P304, P320-322, P358.)

         128.   The March 25 Taylor Records indicate that his hypertension, anxiety, and

insomnia were now under control, but he was still having shortness of breath, and two

nights earlier had experienced heart palpitations and difficulty breathing, with pain in

his left arm. (Pl.Exh. N, P320.)

         129.   The March 25 Taylor Records indicate that the doctor told him he could

return to work that day. (Pl.Exh. N., P320.)

         130.   The March 25 Taylor Records do not state the time of his appointment

that day, but the doctor signed her notes at 9:57 a.m.

         131.   On March 25, 2016, Defendant’s records show Mr. Gonzalez came into the

Plant at 9:35 a.m., and left at 9:50 a.m. (Pl.Exh. B, 151:16-21.)

         132.   Mr. Gonzalez produced an additional letter from the Taylor Clinic (P60;

P358), dated March 25, 2016 (“March 25 Doctor’s Note”), which referred to him and

                                             44
      3:18-cv-03044-SEM-TSH # 45             Page 45 of 73



stated, “To Whom it May Concern, the patient’s absence is physician advised due to

illness or injury. Please excuse patient from work 3/14 through 3/24 due to

hypertension. May return to work 3/25 with no restrictions. This certifies that he or she

has been under our care for this problem.” (Pl.Exhs. B, 152:1-15; B.25; N, P358.)

       133.      Defendant Swift did not know whether Mr. Gonzalez had brought the

March 25 Doctor’s Note into the Plant on March 25, 2016, and did not know whether it

had been considered in denying him FMLA leave or terminating his employment.

(Pl.Exh. B, 152:16-24—153:1-4.)

       134.      Mr. Gonzalez did not specifically remember giving the March 25 Doctor’s

Note to HR, but testified that he received it from Taylor clinic, and brought every

medical note that he received from a doctor to HR as soon as possible. (Pl.Exh. C,

190:17-4; 137:9-15; D, #11-#13 at 11-14; N.)

       135.      Mr. Gonzalez was scheduled to work at 3:45 p.m. on March 25, 2016, but,

according to Defendant’s Call Log, timely called in sick at 3:38 p.m., EST (2:38 p.m.

local time). (Pl.Exhs. B, 150:18-23; B.5; B.8; Def.Exh. A(11).)

       136.      Defendant Swift classified Mr. Gonzalez as a no call/no show for March 25,

2016, but could not explain why, since its own records showed he called almost an hour

before his shift began. (Pl.Exhs. B.8; B, 150:24—151:1-7; Def.Exh. A(11).)

       137.      Mr. Gonzalez was not scheduled to work on March 26 or 27, 2016. (Pl.Exh.

B, 153:15-17.)

       138.      Mr. Gonzalez was scheduled to work on March 28, 2016, but, according to

Defendant’s Call Log timely called, and was assessed one point. (Pl.Exhs. B, 153:18-24—

154:1-6; B.4, B.8; Def.Exhs. A(5), A(11).)

       139.      On March 28, 2016, Mr. Gonzalez sought treatment at the emergency

                                               45
      3:18-cv-03044-SEM-TSH # 45          Page 46 of 73



room at HSHS St. John’s Hospital (“St. John’s Hospital”), complaining of shortness of

breath, radiating chest pain and left-arm numbness. (See Certified Medical Records

from St. John’s Hospital, dated March 28, 2016 (“March 28-29 Hospital Records”)

attached as Pl.Exh. O, P559-598.)

       140.   The March 28-29 Hospital Records indicate that on March 28, 2016, Mr.

Gonzalez was administered aspirin (oral), Pantoprazole (intravenous), Morphine

Sulphate (intravenous, twice), Ondansetron Hcl (intravenous, twice),

Albuterol/Ipratropium (via nebulizer), Sodium Chloride (intravenous, twice),

Acetaminophen (oral), and Nitroglycerin. (Pl.Exh. O, P564.)

       141.   The March 28-29 Hospital Records indicate Dr. Lindorfer-Campbell

ordered an EKG, CBC, BMP, cardiac enzymes, chest x-ray, CT of the head, and CT of the

chest and abdomen/pelvis, among other tests. (Pl.Exh. O, P570.)

       142.   The CT revealed sinusitis and pulmonary nodules. (Pl.Exh. O, P570.)

       143.   The March 28-29 Hospital Records indicate that Mr. Gonzalez’s blood

pressure was 172/81. (Pl.Exh. O, P570.)

       144.   Mr. Gonzalez was released on March 29, 2016, given instructions for his

diagnosis of “sinusitis/acute bronchitis,” and prescribed Amoxicillin/Clavulanate K for

sinusitis. (Pl.Exh. O, P571, P591.)

       145.   Defendant produced a document, the first page of which was called

“Patient Visit Information” (SWIFT189) from St. John’s Hospital dated March 28, 2016

(“March 28-29 Hospital Note”), stating that Mr. Gonzalez was seen that day for

“shortness of breath, sinusitis, and bronchitis,” and that medication was prescribed.

(Pl.Exhs. B.27; B, 159:9-23.)

       146.   The second page of the March 28-29 Hospital Note was called

                                            46
       3:18-cv-03044-SEM-TSH # 45              Page 47 of 73



“Work/School Excuse” (SWIFT190), dated March 29, 2016 at 10:30, and stated that Mr.

Gonzalez had been examined at St. John’s Hospital and advised not to work until March

30, 2016. (Pl.Exhs. B.26; B, 155:2-18; C.44.)

       147.    Mr. Gonzalez stated he took the March 28-29 Hospital Note to HR on the

day he was released, to show why he was out of work on that day, and to state that he

could return to work the next day.15 (Pl.Exh. C, 115:19-25—118:1-24.)

       148.    Defendant Swift stated it considered the March 29 Hospital Note in

denying Mr. Gonzalez’s FMLA leave. (Pl.Exh. I, #7 at 2.)

       149.    Defendant Swift also stated it did not consider the March 28-29 Hospital

Note, because “it does not give the required information, nor is it on the certification

document.” (Pl.Exh. B, 155:19-24—156:1.)

       150.    On March 30, 2016, Defendant issued a letter to Mr. Gonzalez (“March 30

Termination Letter”) stating, “You applied for FMLA for 3/14/2016-3/16/2016, but it

has been determined that the absences do not qualify under FMLA. This is because it

does not meet criteria. As of 3/16/2016, you accumulated 22 attendance points.

Currently, you now have 34.00 attendance points. The JBS Attendance Policy states that

the maximum number of attendance points given within 12 month period is 10.00. Due

to being over on your attendance points, you are hereby being terminated, effective

immediately.” (Pl.Exhs. B.28; B, 20-24; Def.Exh. A(3).)

       151.    Mr. Gonzalez learned he was fired when he tried to enter the Plant on


15Mr. Gonzalez remembered being taken to St. John’s Hospital on a Sunday, being released from the
hospital and receiving the March 29 Hospital Note on a Monday, and being been cleared to work the next
day, a Tuesday. (Pl.Exh. C, 115:19-25—118:1-24.) He acknowledged it was possible that he was mixing up
the days of the week. (Pl.Exh. C, 118:25—119:1-14.) This Court may take judicial notice that March 28,
2016, the date Mr. Gonzalez was admitted at St. John’s, fell on a Monday; March 29, 2016, the day St.
John’s released Mr. Gonzalez fell on a Tuesday, and March 30, 2016, the day the March 28-29 Hospital
Note stated Mr. Gonzalez could return to work, was a Wednesday.

                                                  47
      3:18-cv-03044-SEM-TSH # 45          Page 48 of 73



March 30, 2016. (Pl.Exh. C, 69:24-25—70:1-10.)

       152.    Mr. Gonzalez’s certification, as revised on March 30, 2016 (“March 30

Certification”) specified Mr. Gonzalez’s medication, specified Mr. Gonzalez’s condition

as high blood pressure, and stated he “is being treated for that condition.” (Pl.Exh. B.32;

Def.Exh. A(10).)

       153.    The March 30 Certification stated only March 14 as the “Date(s) [the

doctor] treated the patient for this condition.” (Pl.Exh. B.32; Def.Exh. A(10).)

       154.    Defendant Swift did not identify the March 30 Certification as one it had

considered in deciding to terminate Mr. Gonzalez. (Pl.Exh. I, #7 at 2.)

       155.    Defendant Swift did not know whether review of the March 30

Certification would have changed the decision. (Pl.Exh. B, 169:12-24—170:1-4.)

       156.    Mr. Gonzalez could not read the March 30 Certification, as it was written

in English, and did not know what was included or not included in it. (Exh. C, 129:9-

25—130:1-4.)

       157.    Defendant Swift pointed out that the certification did not appear to have

been written by the doctor herself. (Exh. B, 138:11-13.) The revised version, the March

30 Certification, stated “revised FMLA Papers see #4 BJL 3-30-16,” and “revised BJL 3-

30-16,” next to the revised provision, and listed Mr. Gonzalez’s medications “for his

blood pressure per Doctor Taillefer.” (Def.Exh. A(10), Pl.Exh. B.32.)

       158.    Mr. Gonzalez described his condition throughout the month of March

2016 as being in “bad shape,” saying his elevated blood pressure generally caused his

hands and eye to shake, and caused him to feel dizzy. (Pl.Exh. C, 100:23-25; 97:20-25—

98:1-10.) He also experienced shortness of breath. (Pl.Exh. C, 98:10; 99:10-15.)

       159.    He said he experienced those symptoms throughout March, but noted they

                                            48
      3:18-cv-03044-SEM-TSH # 45          Page 49 of 73



improved after he was released from St. John’s Hospital at the end of March, 2016.

(Pl.Exh. C, 98:15-22—99:1-6.)

       160.   Mr. Gonzalez stated that during the month of March 2016, prior to his

termination, he could not work, and the doctor advised him not to do so. (Pl.Exh. C,

100:23-25; 101:7-21.)

       161.   Mr. Gonzalez continues to suffer from hypertension, for which he is

required to see his doctor about every three to six months. (Pl.Exh. C, 95:1-25—96:1-10.)

                                    (c) ARGUMENT

       Mr. Gonzalez has produced ample evidence showing that Defendants’ decision to

deny him FMLA leave, charge him “attendance points” for days he qualified for leave,

and then terminate him for those points violated the FMLA. Defendants assert that

whether they were right or wrong to deny leave, Mr. Gonzalez cannot show he was

prejudiced, because they could have terminated him anyway. That argument fails.

Defendant Swift admitted Mr. Gonzalez would not have been fired, had he been able to

provide medical certification for his absences in March 2016. Ample evidence shows

that Mr. Gonzalez qualified for leave each day he was absent, and that but for

Defendants’ unlawful failure to specify deficiencies in his certification and give him a

chance to cure them, he could and would have done so. Defendants may not avoid their

obligations under the FMLA by finding post-hoc reasons they claim they could have

fired Mr. Gonzalez—Defendant Swift’s own testimony was that but for the certification

issue, they would not have fired him. Because Defendants’ failure to fulfill their

responsibilities with respect to the certification caused Mr. Gonzalez to be wrongfully

denied FMLA leave, and because that denial resulted in his termination, Defendants are

liable. Certainly, factual disputes foreclose summary judgment in Defendants’ favor.

                                            49
      3:18-cv-03044-SEM-TSH # 45          Page 50 of 73



I.     Defendants cannot dispute that Mr. Gonzalez qualified for leave
       beginning March 1, 2016, because they failed to follow basic
       requirements for disputing his qualification.

       Defendants failed to follow the law when denying Mr. Gonzalez’s request for

leave; they are liable for his resulting termination.

       A.     Defendants failed to take reasonable steps to determine Mr.
              Gonzalez’s qualification for leave for all the requested dates,
              despite ample notice of Mr. Gonzalez’s serious medical
              condition and need for leave.

       Generally, “[i]f there is a dispute between an employer and an employee as to

whether leave qualifies as FMLA leave, it should be resolved through discussions

between the employee and the employer. Such discussions and the decision must be

documented.” 29 C.F.R. § 825.301(c). Even though Mr. Gonzalez expressly applied for

FMLA leave from March 1 to an unknown end date, Defendant failed to even discuss or

formally deny leave for any days other than March 14-17, 2016, and its denials of leave

for those dates offer no coherent reason. (Pl.Exh. B.20, B.24, B.28.) Defendant lacks

documentation of any discussion, in fact, regarding any day of leave requested, in

violation of § 825.301(c). (See Pl.Exh. B, passim.) Defendant Swift claimed that HR

maintained a “log” of FMLA claims, which would have reflected the steps HR took to

process each, but, for reasons “unknown,” that log did not contain Mr. Gonzalez’s claim.

(Pl.Exh. B, 73:24—74:1-21; Pl.Exh. G.) Defendants’ failure to comply with § 825.301(c)

invalidates their denial of leave for each date Mr. Gonzalez was absent in March 2016.

       B.     HR failed to contact Mr. Gonzalez’s medical providers, even
              though he authorized them to do so.

       Furthermore, while an employer may require an employee to provide medical

certification, “an employee may choose to comply with the certification requirement by

providing the employer with an authorization, release, or waiver allowing the employer

                                             50
      3:18-cv-03044-SEM-TSH # 45         Page 51 of 73



to communicate directly with the health care provider of the employee.” 29 C.F.R.

§ 825.306; see also Stevenson v. Hyre Elec. Co., 505 F.3d 720, 725 (7th Cir. 2007) (an

employer with notice of a serious health condition has a duty to request information it

needs to confirm entitlement). Mr. Gonzalez took this option, authorizing HR to contact

his doctors, and relying on HR to do so. (Pl.Exh. B, 191:1-16.) However, HR did nothing

to obtain certification or any other evidence it considered necessary from medical

providers that treated Mr. Gonzalez on March 3 and March 7-8 or March 28-29, even

though it plainly had notice of such treatment in connection with his application for

leave, including the March 3 Hospital Note (Pl.Exh. B.7, from Passavant Hospital), the

March 8 Hospital Note (Pl.Exh. B.16, also from Passavant, which stated Mr. Gonzalez

was unable to work until March 12), and the March 28-29 Hospital Note (Pl.Exh. B.26-

27). By March 8, Defendants knew they had sent Mr. Gonzalez home March 1 and

March 3 for severe bleeding and that Mr. Gonzalez had been at Passavant Hospital on

March 3 and March 7 for these symptoms and underlying hypertension; they also had

Mr. Gonzalez’s March 7 Leave Claim and March 7 HIPAA Document, permitting them to

obtain all relevant information from Passavant. Yet they did nothing to obtain this

information.

      “The FMLA does not permit employers—who are classic ‘repeat-players’ with

superior knowledge of the law and incentives to seek favorable interpretations of the law

through litigation—to make no effort to learn about an employee’s potential eligibility

for leave.” Mabins v. AEP NVH OPCO, LLC, No. 16 C 10261, 2018 U.S. Dist. LEXIS

45673, at *19-20 (N.D. Ill. Mar. 20, 2018). Mr. Gonzalez’s medical condition was serious

and met all of the other requirements for leave as of March 1, and at least by March 3,

2016. (See Pl.Exhs. E-F, J-O.) During the course of March 2016, Mr. Gonzalez informed

                                            51
      3:18-cv-03044-SEM-TSH # 45          Page 52 of 73



HR of his treatment at two different hospitals, Passavant and St. John’s, but Defendants

failed to inquire further, either directly or by asking Mr. Gonzalez to do so. Similarly,

while Defendant apparently had some contact with the Taylor Clinic (Pl.Exh. B.31; B,

166:22-24—167:1-14), had Defendants requested updated dates of Mr. Gonzalez’s

incapacity, they would have learned that Dr. Taillefer ultimately considered Mr.

Gonzalez unable to work from the time she started treating him, March 14, to March 25,

as she stated in the March 25 Doctor’s Note. (Pl.Exh. B.25, see also J-N). Defendant

failed to take reasonable steps to obtain this information, instead simply denying leave

and terminating him.

       C.     Defendants wrongly denied leave based on insufficient
              certification, because it failed to advise Mr. Gonzalez in writing
              of the claimed insufficiency.

       Defendants claim deficiencies in the documents Mr. Gonzalez provided HR: that

the March 8 Doctor’s Note and March 17 Certification contained insufficient

information about his medical condition, and that the March 30 Certification (which it

never actually considered—see Pl.Exh. I, #7 at 2), failed to cover sufficient dates.

(Def.Mot. 12-13.) Defendant claims it was “entitled to rely on” the deficient certifications

as establishing lack of FMLA coverage. (Def.Mot. 15.) In this case, neither claimed

deficiency provides a lawful basis to deny leave, because the regulations require the

employer to advise employees in writing of the specific insufficiency. Defendants failed

to do so, and Mr. Gonzalez never knew what was wrong with his certifications. Had

Defendants communicated the claimed insufficiency to either Mr. Gonzalez or directly

to his medical providers, he could and would have cured them.




                                             52
      3:18-cv-03044-SEM-TSH # 45         Page 53 of 73



       1.      Defendants failed to advise Mr. Gonzalez what was required to
               make his medical certifications complete and sufficient, and
               therefore cannot justify denial of FMLA leave based on
               insufficient certification.

       When an employee requests FMLA leave, the employer may either “take the

employee at his word and grant the request” or request certification from the healthcare

provider. Hansen v. Fincantieri Marine Group, LLC, 763 F.3d 832, 837 (7th Cir. 2014),

citing 29 U.S.C. § 2613(a). Before an employer may deny FMLA leave based on claimed

incompleteness or insufficiency of a certification, however, the employer “shall state in

writing what additional information is necessary to make the certification complete and

sufficient.” 29 C.F.R. § 825.305(c). After such notice, the employee must have the

opportunity to cure the deficiency—the employer may not just deem the certification

insufficient, deny leave, and fire the employee. See Hansen, 763 F.3d at 842 (reversing

summary judgment for employer where employee’s absences continued after the period

covered by a certification, and the employer did not provide an adequate opportunity to

obtain certification for the additional dates); see also Kauffman v. Fed. Express Corp.,

426 F.3d 880, 887 (7th Cir. 2005) (reversing summary judgment for employer where

doctor wrote “bronchitis” on form but omitted duration; employer could not “win its

case by arguing the form was incomplete” without providing an opportunity to cure the

deficiency).

       Likewise, Defendants unlawfully denied FMLA leave and fired Mr. Gonzalez

without complying with the cure requirement. Defendants assert, with respect to the

March 8 Doctor’s Note, which stated Mr. Gonzalez could not work until March 12 (a

Saturday), that the note lacks sufficient information to permit Defendants to determine

if his absences qualified. (Def. Motion 15.) However, Defendants never notified Mr.


                                            53
      3:18-cv-03044-SEM-TSH # 45         Page 54 of 73



Gonzalez that he needed certification for these dates. Defendants’ choices were to take

Mr. Gonzalez at his word and grant leave, or request certification. Hansen, 763 F.3d at

837. For the March 1 to March 14 dates, they failed to do either, despite having actual

and constructive notice of his serious health condition. Not only did Defendant Swift’s

medical staff treat him on March 1 and March 3, on March 4, he provided the March 3

Hospital Note stating he had been to the emergency room at Passavant Hospital, and on

March 8, he provided the March 8 Hospital Note, stating he had returned to Passavant

and could not work until March 12, 2016 (a Saturday). Defendants never advised Mr.

Gonzalez to obtain a certification from Passavant, or that he needed to cure any

inadequacy of his March 3 and March 8 Hospital Notes. (Pl.Exhs. B.7, B.16, 65:7-24—

67:1-12; 98:23-24—102:1-8.) Because Defendants failed to fulfill their responsibility

with respect to obtaining the information they claimed was needed to certify Mr.

Gonzalez’s request for FMLA leave up to March 14, 2016, they could not deny leave for

those dates.

      Not only did Defendants fail to provide Mr. Gonzalez with written notice

specifying how to cure documentation from Passavant Hospital they rejected as

deficient, HR affirmatively suggested that Mr. Gonzalez obtain a new doctor at the

Taylor Clinic to complete the certification form, even though no doctor at the Taylor

Clinic could have direct knowledge of Mr. Gonzalez’s treatment at Passavant. (Pl.Exh. D,

#6 at 7.) Thus, not only did Defendants fail to provide correct information, they

provided affirmatively incorrect information, which could not be expected to result in a

certification that covered any period before Mr. Gonzalez’s March 14, 2016 appointment

at the Taylor Clinic. Defendants affirmatively led Mr. Gonzalez to provide certification

that would not cover the dates they knew he needed covered; they may not now claim

                                            54
       3:18-cv-03044-SEM-TSH # 45                 Page 55 of 73



they were entitled to rely on the deficient certification.

        With respect to Mr. Gonzalez’s request for leave for dates beginning March 14,

2016, Defendants likewise claim insufficient certification, despite having failed to

provide an opportunity to cure. Defendants considered the March 14 Doctor’s Note and

March 17 Certification insufficient, but provided no notice specifying what would make

them complete and correct, as required. (See Exhs. B.21, B.29; see also Exh. I, #7 at 2.)

Mr. Gonzalez acknowledged that someone at HR told him there was a problem with his

certification, but he did not know what it was. (Pl.Exh. C, 90:5-25—91:1-7.) HR

indicated it would deal directly with his doctor. (Pl.Exh. C, 90:5-25—91:1-7.)

Defendants did not tell Mr. Gonzalez orally, let alone in writing, as required.16

        Moreover, the written notices Defendants did provide have form statements for

the employer to specify information needed to make the form complete and correct, but

Defendants failed to check those provisions or fill in those blanks. (See Exhs. B.21,

B.29.) Defendants’ FMLA denials not only fail to specify the claimed inadequacy of Mr.

Gonzalez’s medical documents, they affirmatively cite reasons (albeit vague and

nonsensical reasons) other than insufficiency. These failures squarely foreclose

Defendants’ claim that they rightly denied FMLA leave based on insufficient

certification. See Hansen, 763 F.3d at 842; Kauffman, 426 F.3d at 887.

        Defendants cite to Ridings v. Riverside Medical Center and Stoops v. One Call

Communications for the proposition that they were entitled to rely on the dates in the


16 An employer who elects to require medical certification is required to make that request in writing, and
to translate that request if its workforce is comprised of a significant portion of workers who are not
literate in English. 29 C.F.R. §§ 825.300(a)(4); 825.300(c)(ii). The spirit of this regulation, at least,
requires that written notice of deficiencies in certifications also be in Spanish. In this case, Defendant
Swift admitted that a significant portion of its workers spoke Spanish only. (Pl.Exh. B, 20:12-24—21:1-4).
The written request for certification was only in English. (Pl.Exh. B.11.) Defendants’ notice of insufficient
certification was woefully inadequate and affirmatively incorrect regardless of language.

                                                     55
      3:18-cv-03044-SEM-TSH # 45          Page 56 of 73



March 17 Certification without further inquiry. (Def.Mot. 15-16, citing Ridings, 537 F.3d

755, 768 (7th Cir. 2008) and Stoops, 141 F.3d 309, 313 (7th Cir. 1998).) These cases do

not support Defendants’ position. In Ridings, an employer who received a medical note

but wanted additional information repeatedly advised the employee of the insufficiency

of the note, requesting certification, but the employee refused. Ridings, 537 F.3d at 768.

Defendants here, by contrast, claim deficient medical information, but without

complying with their duty to specify what was wrong with it, while Mr. Gonzalez

cooperated with their requests. (See Pl.Exh. B.20-B.21, B.24, B.29; D, #8 at 8-9.) In

Stoops, the employee’s doctor stated that his condition did not keep him from working,

and the employee knew the employer was relying on that statement but “did nothing to

obtain a contrary opinion.” Id. at 313. Stoops does not apply where the employee does

not know about the employer’s claimed reliance. See Lara v. Cent. Grocers Coop., Inc.,

No. 00 C 7828, 2002 U.S. Dist. LEXIS 16745, at *15-17 (N.D. Ill. Sep. 4, 2002). In this

case, Mr. Gonzalez did not know Defendants had unilaterally decided to limit his leave

to the dates on the March 17 Certification, and had no reason to think they would. (See

Pl.Exh. C, 129:9-25—130:1-23.) Neither he nor his doctors knew how long his

hypertension would remain uncontrolled, and he continuously updated the employer

over the course of the month. (See Pl.Exh. D, #8 at 8-9.)

       Furthermore, the March 25 Doctor’s Note affirmatively stated that Dr. Taillefer

had, in fact, extended his period of incapacity after her initial opinion that Mr. Gonzalez

would be able to work by March 17, 2016. (See Pl.Exhs. B.25, J-N.) Employers are not

entitled to ignore an obvious contradiction or insist upon a doctor’s superceded original

estimate. See Hansen, 763 F.3d at 842; Kauffman, 426 F.3d at 886; see also Lara, 2002

U.S. Dist. LEXIS 16745, at *16-17. In Kauffman, the certifying doctor wrote only one

                                            56
       3:18-cv-03044-SEM-TSH # 45              Page 57 of 73



date on the certification form as the expected length of incapacity, but had given the

employee a note stating he could return to work two days after that. Id. The court

rejected the employer’s argument that it could rely on the stated one-day duration as a

“negative certification,” since the “only logical conclusion,” given the return date in the

doctor’s note, was that the doctor had misinterpreted the duration question. Id. Thus, an

employer may not turn a blind eye to obvious contradictions between a doctor’s note

and a certification and insist upon relying on a certification, particularly where the latter

becomes outdated as the doctor obtains a better understanding of the course of the

illness. Id. at 887; see also Hansen, 763 F.3d at 840-41. That is precisely what

Defendants seek to do here, and that effort must be rejected.

        2.      The evidence indicates that had Defendants properly specified
                the deficiencies of the medical certifications, such as the need to
                update the estimated dates of incapacity, those deficiencies
                would have been cured.

        Defendants’ failure to comply with its obligations regarding the certifications

directly resulted in wrongful denials for each of the dates in question. Mr. Gonzalez’s

medical records provide ample evidence that he met the requirements for FMLA leave

on all of the dates he was absent in March 2016.17 Mr. Gonzalez’s medical records from

Passavant establish dangerously high blood pressure and contain a medical opinion that

he could not work from March 7 to March 12, 2016. (Pl.Exhs. B.16, E, F; see also n.12,

supra.) While Mr. Gonzalez’s doctor originally estimated the dates Mr. Gonzalez could

not work as March 14-17, 2016, and did not change the dates on the version of the

certification faxed March 30, 3016, the medical evidence indicates that this was an


17 In Mr. Gonzalez’s Motion for Summary Judgment, he provides undisputed medical evidence

establishing that his condition constituted a “serious medical condition” for FMLA purposes. Defendants
do not claim that Mr. Gonzalez lacked a serious medical condition or seek summary judgment on that
basis, and Mr. Gonzalez therefore does not discuss that evidence in this Response.

                                                  57
       3:18-cv-03044-SEM-TSH # 45                Page 58 of 73



oversight on the doctor’s part,18 since she expressly opined, as she continued to treat Mr.

Gonzalez, that his incapacity extended well past March 17, 2016 until his blood pressure

stabilized (temporarily, it turned out) on March 25, 2016. (See Pl.Exh. B.25, J-O.) There

is no evidence HR asked the Taylor Clinic to update the dates of coverage; at most, it

appears to have advised that the March 17 Certification contained insufficient medical

information, since the clinic revised that information to provide a diagnosis and specify

medication. (Pl.Exhs. B.31-B.32.) While Dr. Taillefer did believe Mr. Gonzalez’s blood

pressure had finally stabilized on March 25 (Pl.Exh. N), a Friday, his symptoms

returned and he was again hospitalized between Monday, March 28 and March 29, 2016

at St. John’s Hospital, where his treating doctor stated he could not work until March

30. (Pl.Exhs. B.26-B.27, C.44.) On that date, Defendants terminated him for excessive

absences. (Pl.Exh. B.28; Def.Exh. A(3).)

        In short, had Defendants specified the deficiencies in Mr. Gonzalez’s

documentation, such as the information missing from the March 8 Hospital Note and

the dates covered by the March 17 Certification, those deficiencies would have been

cured. Defendants’ failure to comply with § 825.305(c) resulted in wrongful denial of

leave, and Defendants have no basis for judgment in their favor.

II.     Defendant had notice that Mr. Gonzalez needed and claimed
        intermittent FMLA leave beginning March 1, 2016.

        Where leave is not foreseeable, the FMLA requires employees to provide notice



18Defendant Swift observed that it did not appear that the doctor completed the forms herself, but
apparently delegated this task to someone else: “I don’t know that the doctor even saw this document
other than to sign it . . . .” (Pl.Exh. B, 138:11-14.) Likewise, the March 30 Certification appeared to have
been revised by someone with the initials BJL—not Dr. Taillefer. (See Def.Exh. E, Pl.Exh. B.32.) Mr.
Gonzalez had no control over his doctor delegating this task, but to the extent Defendants objected, they
at least had to provide notice of this deficiency and allow a meaningful chance to cure it. See Hansen, 763
F.3d at 842; Kauffman, 426 F.3d at 886.

                                                     58
       3:18-cv-03044-SEM-TSH # 45                Page 59 of 73



“as soon as practicable under the facts and circumstances of the particular case.” 29

C.F.R. § 825.303(a). While the employee has the initial burden of providing notice that

he needs FMLA leave, that burden requires no more than “‘to place the employer on

notice of a probable basis for FMLA leave. He doesn’t have to write a brief

demonstrating a legal entitlement. He just has to give the employer enough information

to establish probable cause . . . to believe that he is entitled to FMLA leave.’” Stevenson,

505 F.3d at 724, quoting Aubuchon v. Knauf Fiberglass, GMBH, 359 F.3d 950, 953 (7th

Cir. 2004). Once the employer has that notice, it becomes “‘the employer’s duty to

request such additional information from the employee’s doctor or some other reputable

source as may be necessary to confirm the employee’s entitlement.’” Stevenson, 505

F.3d at 725, quoting Aubuchon, 249 F.3d at 953. An employer’s own observation of

symptoms indicating a serious medical condition may constitute constructive notice of

such a condition. See Stevenson, 505 F.3d at 726.

        Defendant Swift stated, in response to Mr. Gonzalez’s interrogatories, that it did

not contend that Mr. Gonzalez failed to give timely notice of his request for FMLA leave.

(Pl.Exh. I, #11 at 4.) Defendants now claim, while acknowledging that Mr. Gonzalez

continued to call in sick throughout March 2016, that his “calling in sick without

providing additional information” did not suffice as notice for FMLA purposes.

(Def.Mot. 14, citing De la Rama v. Ill. Dep’t of Human Servs., 541 F.3d 681, 688 (7th

Cir. 2008).) Defendant Swift’s original concession suffices to distinguish this case from

De la Rama,19 as does copious evidence that Mr. Gonzalez repeatedly and timely gave


19 In De la Rama, the employer provided the needed leave, retroactively, once the employee submitted a

written request stating her diagnosis—the employee claimed only that the employer should have been on
notice that earlier absences could qualify as well. De la Rama, 541 F.3d at 684, 686. In fact, the employer
provided even more leave that the law required. Id. at 687. Since, as the court noted, there could therefore
be no claim that the employer interfered with FMLA entitlement at all, as the employee well exceeded her

                                                    59
       3:18-cv-03044-SEM-TSH # 45                Page 60 of 73



notice that he was not just sick, but had a serious health condition that required him to

take FMLA leave. First, Mr. Gonzalez’s supervisor observed his condition of epistaxis on

March 1 and 3, 2016, and Defendants’ own medical staff treated him, determining he

could not remain at work.20 (Pl.Exh. C, 97:8-10; 148:11-25—150:1-2; 109:1-17; 147:18-

25—148:1-10; Pl.Exh. D, #6 at 6.) Further, it was Defendants’ HR representative who

suggested to Mr. Gonzalez on March 7, 2016 that he was eligible. (Pl.Exh. D, #6 at 6-7.)

Defendant produced numerous documents dated March 7, 2016, reflecting Mr.

Gonzalez’s express request for intermittent FMLA leave from March 1, 2016 to an

unknown date. (Pl.Exhs. B.10-B.14, P, #29.) Mr. Gonzalez could not know the duration

of his incapacity; his doctors’ opinions evolved as his condition failed to respond to

treatment, his incapacity was repeatedly extended as his medical providers adjusted and

changed his medications, and he continuously notified HR as soon as he could. (Pl.Exh.

D, #6 at 7; #8 at 9; see also, e.g., Pl.Exhs. B.16, B.19, B.23, B.25, F, I, J-O.)

        Mr. Gonzalez stated he provided all the hospital and doctors’ notes as soon as

possible after receiving them, and Defendant’s own Turnstyle Log corroborates that

assertion—showing Mr. Gonzalez came to the Plant in the mornings of March 8, March

14, March 15, March 18, March 25, and March 30, dates that correspond to the March 8

Hospital Note (covering March 8-12), the March 14 Doctor’s Note (covering March 14-

17), the March 17 Certification (same), the March 25 Doctor’s Note (covering March 14-

March 24), and the March 28-29 Hospital Note (covering March 28-30). (See Pl.Exh.

B.6; Pl.Exh. D, #6 at 7; #8 at 9; Pl.Exhs. B.16, B.19, B.23, B.25, E, F, J-O.) When Mr.


limit in any event, the comments Defendants quote from De la Rama constitute dicta.
20 Mr. Gonzalez made repeated requests for documents reflecting this treatment, and Defendant asserts

none exist. (See Pl.Exh. P, #29.) Mr. Gonzalez consistently testified that the Plant’s nurse sent him home,
and his March 7 Leave Claim, which HR completed, admitted Mr. Gonzalez was “sent hom[] by nursing,”
and Defendants lack any evidence to the contrary. (Pl.Exh. B.10, C.45; C, 121:9-25—122:1-9.)

                                                    60
       3:18-cv-03044-SEM-TSH # 45         Page 61 of 73



Gonzalez visited HR in person and brought in medical notes, he told HR that they were

related to his serious medical condition. (Pl.Exh. D, #8 at 9.) Defendant Swift admits it

considered requests and documents, dated March 7, 8, 14, 17, and 29, 2016. (Pl.Exh. I,

#7 at 2.) Defendants cannot credibly claim they lacked notice.

III.   Defendants’ denial of Mr. Gonzalez’s FMLA leave directly caused him
       to be terminated, as Defendant Swift admitted it would not have
       terminated him but for that denial.

       Defendants argue that Mr. Gonzalez would have received points in excess of his

limit for days outside of March 14, 15, and 16, and therefore he cannot show that

Defendants’ denial of FMLA leave prejudiced him. (Def.Mot. 16.) Defendants’ circular

claim that Mr. Gonzalez’s request for leave only covers March 14, 15, and 16 must be

rejected, because it is based solely on Mr. Gonzalez’s certification, and that deficient

certification resulted solely from Defendants’ own failure to comply with the cure

requirement. (See Argument I, supra.) Had Defendants complied with the cure

requirement, Mr. Gonzalez could and would have established incapacity for all the dates

he was charged points in March 2016. Moreover, Defendant Swift admitted that had Mr.

Gonzalez provided sufficient medical certification for each day he was absent, he would

not have been terminated. (Pl.Exh. B, 177:21-24—179:1-10.) Because Defendant Swift

admitted that Mr. Gonzalez would not have been terminated but for the FMLA denial,

Defendants’ post-hoc claim that he could have been terminated fails.

       Defendants also claim, in a footnote, that their Call Log reflects Mr. Gonzalez’s

classification as a “no call/no show” on March 15 and 16, and that “these points would

not have been retracted” even if his FMLA had been approved. (Def.Mot. 16, n.1.)

Defendants’ only purported evidence for this claim is Mr. Holland’s statement that

points are generally retracted for FMLA-qualified leave “where the employee provided

                                             61
      3:18-cv-03044-SEM-TSH # 45          Page 62 of 73



proper notice.” (Def.Exh. B, ¶ 13.) To the extent Defendants claim “proper notice” means

a daily call 30 minutes prior to the start of the employee’s shift, or that without such

notice points are not retracted, the claim is contradicted by Holland’s testimony that

points are retracted whenever proper certification is provided, and would have been in

Mr. Gonzalez’s case. (Pl.Exh. B, 177:21-24—179:1-10.) To the extent an affidavit conflicts

with a prior deposition, it must be disregarded. See Howell v. Smith, 853 F.3d 892, 899

n.18 (7th Cir. 2017). Defendants’ claim that non-FMLA covered absences would have

caused Mr. Gonzalez to be terminated must be rejected. Such claim, moreover, is

foreclosed by both the applicable law and the evidence of record.

       A.     Mr. Gonzalez disputes Defendants’ claim that Mr. Gonzalez did
              not timely call in some absences.

       First, Mr. Gonzalez disputes the accuracy of Defendant’s Call Log, and testified

that he called on time each day in addition to bringing medical documentation

personally to HR as set out above. (Pl.Exh. C, 80:23-25—82:1-8; 82:23-25—83:1-7;

143:2-7.) Defendants’ records, moreover, contain numerous errors that negate any claim

of reliability, as Defendants repeatedly charged Mr. Gonzalez three points and classified

him as a “no call, no show” on days that Defendants’ own records showed he both came

into the Plant and timely called. Defendant’s records indicate Mr. Gonzalez came to the

Plant the morning of March 11, 2016, and also timely called in sick. (Pl.Exh. B.5, B.6,

B.8; Def.Exh. A(11).) Defendant Swift had no explanation for the erroneous claim that

Mr. Gonzalez was a “no call, no show” on that date. (Pl.Exh. B, Holland Dep., 112:21-23.)

Likewise, Defendants’ records indicate Mr. Gonzalez came to the Plant the morning of

March 25 and made the required call before his shift that day. (Pl.Exhs. B, 150:14-24;

151:16-21; B.5, B.6, B.8; Def.Exh. A(11).) Defendant Swift had no explanation why it


                                            62
      3:18-cv-03044-SEM-TSH # 45          Page 63 of 73



classified that absence as “no call/no show.” (Pl.Exh. B, 150:24—151:1-15.) Against

Defendants’ self-contradictory claims, Mr. Gonzalez’s testimony that he called on time

and provided all the notice he could despite his illness is credible and consistent, and

reflects his good-faith cooperation with Defendants’ requests, foreclosing summary

judgment for Defendants.

       B.     Under the circumstances, Mr. Gonzalez could not lawfully be
              denied leave based on strict enforcement of Defendants’
              internal call-in Policy, even if Mr. Gonzalez had failed to comply
              as claimed.

       Not only does Mr. Gonzalez dispute Defendants’ claims that he failed to call on

some of the days he missed work in March 2016, applying the Policy to deny leave in

this case would violate the FMLA.

       1.     Mr. Gonzalez gave the notice required by the FMLA and
              Defendants’ Employee Handbook.

       The FMLA regulation requires “practicable” notice that accounts for “facts and

circumstances in the individual case.” 29 C.F.R. § 825.303(a). Defendants’ Employee

Handbook states that in cases of unforeseeable leave, the employee must notify the

company “as soon as possible and generally within 1 or 2 business days of learning of

your need for leave.” (Def.Exh. A(1), App. 27.) The Handbook does not condition leave

on calling in daily. (Def.Exh. A(1), App. 27.) Putting aside the disputed issue of whether

Mr. Gonzalez did call in daily, the evidence shows that Mr. Gonzalez provided such

advance notice to the extent possible of all of his absences, including those which

Defendant deemed him a “no show,” March 15 and 16, 2016. In particular, Defendant

cannot dispute that it was in possession of Mr. Gonzalez’s March 14 Doctor’s Note

(stating he should be excused from March 14-March 17) on March 14, because it issued

the March 14 Denial on that day. (Pl.Exh. B.20.) The March 14 Doctor’s Note (Pl.Exh.

                                            63
          3:18-cv-03044-SEM-TSH # 45               Page 64 of 73



B.19) was the only document up to that date that specifically requested March 14 to

March 17, 2016 as leave, and Defendant’s March 14 Denial referred only to those dates.

(Pl.Exh. B.20.) Therefore, Defendant had to have known on March 14, 2016 that Mr.

Gonzalez specifically needed leave March 14 to March 17, 2016. Defendant therefore had

ample advance notice of Mr. Gonzalez’s absences, regardless of whether he called.

Defendant Swift admitted it would not expect an employee to work when a physician

had advised against doing so. (Pl.Exh. B, 103:4-8.)

           2.      Mr. Gonzalez gave all the notice required under the facts and
                   circumstances of this case.

           Despite acknowledging Mr. Gonzalez would not be “expected” to come to work on

dates a doctor stated he would be unable to work, Defendant Swift imposed the

requirement that he call each separate day. (Pl.Exh. B, 103:4-8; see also 109:15-24—

110:1-10.) That requirement, under the circumstances of this case, would serve no

purpose but to impose an arbitrary burden and impediment upon an employee suffering

a serious health condition in need of leave. The evidence shows Mr. Gonzalez

continuously provided actual notice as soon as he could, as the FMLA requires and

Defendants’ Employee Handbook requires, and continued to make timely calls in good

faith. (See Pl.Exh. D #6 at 7, #7 at 8; C., 81:21-23.)

           In addition, the governing regulation makes clear that the determination of when

an employee could practicably provide notice must take into account the employee’s

individual facts and circumstances. See 29 C.F.R. § 825.304(d). Mr. Gonzalez testified

he always called on time, but acknowledged that his medication “knock[ed him] out,”

and that this condition could have caused him to call late on some days in March 2016.21


21   This Court may take judicial notice that high blood pressure itself can cause memory loss and trouble

                                                      64
       3:18-cv-03044-SEM-TSH # 45                 Page 65 of 73



(Pl.Exh. C, 81:21-25—82:1-8, 82:23-25—83:1-7, 164:6-25—165:1-6.) To the extent

Defendant can credibly claim Mr. Gonzalez forgot to call or called late on March 14 and

15, or any other relevant date, his condition and medication caused that situation. Thus,

even if Defendant were correct that there were days Mr. Gonzalez called late or forgot to

call, the facts and circumstances—being debilitated by his condition—provide ample

evidence excusing any failure to provide notice to the strictest letter of Defendant’s

Policy.

          3.    The evidence establishes Defendants’ policy was in fact to waive
                points on FMLA-qualified dates.

          Defendants make a post-hoc claim that they could have terminated Mr. Gonzalez

for his alleged failure to call on March 15 and 16, 2016, dates covered by his certification,

stating they are permitted to require an employee to comply with “usual and customary”

requirements for requesting leave, and that Defendant’s Call Log does not show calls

registered on those dates. (Def.Mot. 16 n.1, citing 29 C.F.R. § 825.302(d).) An employer

may not justify negative employment action based on such customary notice

requirements when those requirements have been waived. See 29 C.F.R. § 825.304(e);

see also Jones v. Maywood, No. 16-cv-09652, 2018 U.S. Dist. LEXIS 151220, at *29-31

(N.D. Ill. Sep. 5, 2018). In Jones, an employer sought summary judgment based on the

employee’s failure to follow customary notice procedures, but the evidence showed that

the employer “received, processed, and ultimately denied” the FMLA request for




concentrating when it reaches the levels Mr. Gonzalez experienced. See Mayo Clinic,
https://www.mayoclinic.org/diseases-conditions/high-blood-pressure/in-depth/high-blood-pressure/art-20045868.
See Fed. R. Evid. 201(b); Wesley Health Sys., LLC v. Forrest Cty. Bd. of Supervisors, No. 2:12-CV-59-KS-
MTP, 2014 U.S. Dist. LEXIS 7764, at *43 n.14 (S.D. Miss. Jan. 22, 2014) (taking judicial notice that
nausea and vomiting are common symptoms of concussion); Schenk v. City of N.Y., No. 08-CV-914
(SLT)(LB), 2010 U.S. Dist. LEXIS 94576, at *15 (E.D.N.Y. Aug. 12, 2010) (taking judicial notice of
symptom of low pressure CSF syndrome).

                                                     65
      3:18-cv-03044-SEM-TSH # 45           Page 66 of 73



different reasons. Id. at *29. The court denied summary judgment, noting “a reasonable

factfinder could conclude that Defendants waived the notice requirement in this

situation by virtue of the fact that Defendants admit they received Plaintiff's FMLA

Request and denied it for reasons other than a lack of notice.” Id. at *30. See also

McLaren v. Wheaton Coll., 194 F. Supp. 3d 743, 755 (N.D. Ill. 2016) (noting question for

jury was whether employee abided by “true notice policy;” not just written terms, but

protocols it actually followed in practice).

       In this case, putting aside the factual dispute about whether Mr. Gonzalez made a

timely call each day he was absent, ample evidence indicates Defendants waived any

claim that Mr. Gonzalez did not comply with usual and customary notice requirements.

First, Defendant Swift averred it does not claim insufficient notice, and did not do so as

a basis to deny leave or to terminate Mr. Gonzalez. (See Pl.Exh. I, #11 at 4, B.24, B.28;

Def.Exh. A(3).) Defendant Swift testified that Mr. Gonzalez would not have been

terminated for his absences, including on dates he allegedly failed to call in, if he had

been able to provide satisfactory certification for those dates. (Pl.Exh. B, 177:21-24—

179:1-10.) The March 7 FMLA Receipt states that if leave is approved, “your points will

be removed for the qualifying days.” (Pl.Exh. B.11; Def.Exh. A(8).) Defendants admit in

their Motion that HR told Mr. Gonzalez his points would be retracted if he qualified for

leave; they did not say only single-point charges would be retracted. (Def.Mot. ¶ 22.)

Similarly, Defendants’ Employee Handbook does not state that failure to register a

timely call will result in points remaining regardless of the outcome of a FMLA request.

(See Def.Exh. A(1), App. 27-28.) Defendant Swift said the opposite. (Pl.Exh. B, 172:1-8;

see also 128:8-14 (noting an injured person who could not call would “still be assessed

three points until such time that we got their FMLA paperwork together and all that,

                                               66
      3:18-cv-03044-SEM-TSH # 45          Page 67 of 73



then all that would come off”).) This evidence indicates that Defendants waived the call-

in requirement, at least retroactively, once absences were found to be FMLA-qualifying,

foreclosing summary judgment. See Jones, 2018 U.S. Dist. LEXIS 151220, at *29-31.

       4.     Defendants could not lawfully refuse to waive its Policy in FMLA
              cases, while waiving it in non-FMLA cases.

       Finally, where an employer chooses not to waive an internal notification policy,

that choice may not “discriminate against employees taking FMLA leave.” 29 C.F.R.

§ 825.304(e). Defendant Swift admitted that for some non-FMLA-related leaves, it

waived the requirement of a daily call. For example, where an employee experienced a

house fire and needed to be out for a few days, it did not expect daily calls. (Pl.Exh. B,

31:20-24.) Defendant Swift insisted, however, that an employee who was not expected

to work because he presented a doctor’s note saying he should not come to work is still

required to call each day. (Pl.Exh. B, 110:4-10.) To the extent Defendants do not waive

the Policy for FMLA claims, at least retroactively, the refusal to do so would constitute

unlawful discrimination against those claims, compared to other reasons employees

need leave.

IV.    Mr. Gonzalez establishes that Defendants’ wrongful conduct caused
       his termination, which suffices to establish both his interference and
       retaliation claims.

       Defendants terminated Mr. Gonzalez for exceeding the maximum number of

attendance points after denying FMLA leave, giving as reasons, “You have no active

FMLA on file” and “does not meet criteria.” (Def.Mot. ¶ 34; Pl.Exhs. B.20, B.24; I, #7 at

2.) Because ample evidence establishes Defendants wrongfully denied FMLA leave,

because Defendants were thus required to retract his attendance points for March 2016,

and because, had they done so, Mr. Gonzalez would not have been terminated, he


                                             67
      3:18-cv-03044-SEM-TSH # 45          Page 68 of 73



establishes both interference and retaliation. A claim for interference does not require ill

intent. Preddie v. Bartholomew Consol. Sch. Corp., 799 F.3d 806, 816 (7th Cir. 2015).

An FMLA retaliation claim requires only that the plaintiff show: (1) that he was engaged

in a protected activity; (2) that the employer took an “adverse employment action”

against him; and (3) the protected activity caused the adverse employment action. King

v. Preferred Tech. Grp., 166 F.3d 887, 893 (7th Cir. 1999).

       Where an employer, as here, expressly terminates an employee for excessive

absences when it knows that the absences were taken for an FMLA-qualifying reason,

retaliation is established. See Preddie, 799 F.3d at 819 (where employee offered

evidence that he was terminated, at least in part, based on his absences, and that the

employer knew that many absences were attributable to serious health conditions,

reasonable jury could find in employee’s favor on retaliation); Hansen, 763 F.3d at 835

n.1 (where employer expressly terminated due to excessive absences, retaliation would

be established by showing absences qualified for FMLA leave). In this case, there is no

question of causation—the employer expressly terminated for leave-qualifying absences

instead of granting FMLA leave. There is no need for inferences from “suspicious

timing” or other circumstantial evidence; Defendants’ decisions to deny FMLA and to

terminate Mr. Gonzalez for the FMLA-qualifying absences were express. (See Pl.Exhs.

B.20, B.24, B.28; Def.Exh. A(3).)

       Defendants claim that in relying on the medical certification and assessing points

under its policy, they acted in good faith, and therefore cannot be liable for retaliation.

(Def.Mot. 18.) First, Preddie makes clear that to establish retaliation, a plaintiff need not

show bad faith, hostility or malice; denial of leave in violation of the employer’s legal

obligations, and then using an employee’s absences to justify termination, suffices to

                                             68
      3:18-cv-03044-SEM-TSH # 45          Page 69 of 73



constitute the required intent. See Preddie, 799 F.3d at 819 (plaintiff required to submit

evidence that the employer demoted or fired him because he took valid leave). In this

case, Defendants improperly treated Mr. Gonzalez’s leave request, arbitrarily deeming

the request not to cover absences resulting from his serious health condition. Good faith

or not, the law was clear that by choosing to require medical certification, Defendants

bore a responsibility to follow up, communicate and specify claimed inadequacies with

the certification rather than simply claiming ignorance, denying leave, and terminating.

Employers have superior knowledge of the FMLA, and the law places a burden on them

to enable employees to avail themselves of leave. See McLaren, 194 F. Supp. 3d at 755.

There is no “ostrich defense.” Id. Such considerations bear particular weight where the

worker is one like Mr. Gonzalez, lacking education past fourth grade, and unable to

speak or read English, who nonetheless made every good-faith effort to comply with all

of Defendants’ requirements, while suffering from a serious illness.

       In any event, the record does contain evidence of bad intent, were such evidence

required. First, Defendants’ overall handling of the FMLA claim evinces unlawful

barriers to Mr. Gonzalez’s rights—failing to provide written information in Spanish,

failing to provide him with information about the claimed reasons his certifications were

insufficient, failing to include his claim in its “FMLA Log” or maintain records of his

visits to nursing. (See Pl.Exhs. B.20; B.24; B.28; G; P, #29 at 1-2.) On March 14, 2016,

Defendant falsely claimed Mr. Gonzalez had “no active FMLA on file,” despite the

numerous documents Mr. Gonzalez submitted on March 7 and March 8, 2016, expressly

applying for leave beginning March 1, 2016. (Pl.Exhs. B.21, B.10-B.15.) A reasonable

jury, given this and other evidence, could certainly conclude Defendants’ hostility to Mr.

Gonzalez’s assertion of rights under the FMLA formed a deliberate basis of these

                                            69
      3:18-cv-03044-SEM-TSH # 45         Page 70 of 73



failures, and that Defendants purposely burdened Mr. Gonzalez’s exercise of FMLA

rights, culminating in termination.

V.    Mr. Gonzalez has produced ample evidence of a joint or integrated
      employer relationship.

      Determination of joint or integrated employer status is fact-specific.

Moldenhauer v. Tazewell Pekin Consol. Communs. Ctr., 536 F.3d 640, 644 (7th Cir.

2008). Employers may be jointly liable based on factors including common

management; interrelation between operations; centralized control of labor relations;

and common ownership or financial control. 29 C.F.R. § 825.104(c); Cuff v. Trans

States Holdings, Inc., No. 10 C 1349, 2010 U.S. Dist. LEXIS 68063, at *14 (N.D. Ill. July

8, 2010). As set forth in Section (b)(2), above, Defendant JBS USA described a high level

of integration between the Defendants, including HR policies shared across

subsidiaries; shared negotiation of the union contract; shared use of the JBS logo;

shared access to resources, including shared bank accounts; shared employees,

including HR employees; common ownership; and indirect control over operations. (See

Pl.Exh. R, passim.) Defendants are not entitled to summary judgment.




                                           70
      3:18-cv-03044-SEM-TSH # 45        Page 71 of 73



                                      CONCLUSION

      For all the above reasons, Mr. Gonzalez prays that this Court deny Defendants’

Motion for Summary Judgment.

October 18, 2019                               /s/Miriam Hallbauer

Miriam Hallbauer
Carlos Cisneros-Vilchis
Legal Aid Chicago
120 South LaSalle Street, Suite 900
Chicago, IL 60603
Phone: 312-229-6360
mhallbauer@legalaidchicago.com

ATTORNEYS FOR PLAINTIFF GABRIEL GONZALEZ




                                          71
      3:18-cv-03044-SEM-TSH # 45        Page 72 of 73



    CERTIFICATE OF COMPLIANCE WITH TYPE VOLUME LIMTATION
                   Rule 7.1(B)(4)(c) and 7.1(D)(5)

Counsel for Mr. Gonzalez hereby certifies that the Argument section of this Motion for
Summary Judgment contains 6864 words as counted by Microsoft Word word
processing system.

October 18, 2019                               /s/Miriam Hallbauer



Miriam Hallbauer
Carlos Cisneros-Vilchis
Legal Aid Chicago
120 South LaSalle Street, Suite 900
Chicago, IL 60603
Phone: 312-229-6360
mhallbauer@legalaidchicago.com

ATTORNEYS FOR PLAINTIFF GABRIEL GONZALEZ
      3:18-cv-03044-SEM-TSH # 45        Page 73 of 73



                            CERTIFICATE OF SERVICE

       The undersigned attorney certifies that the attached document, including exhibits
(except as indicated below), were filed electronically on October 18, 2019, and was
served upon the following persons, all registered ECF filers. It was served upon the
persons listed below by electronic mail on October 18, 2019.

        The undersigned attorney certifies that pursuant to Local Rule 49.9 and the
Protective Order entered in this case (Doc. #29), Exhibits E-F and J-O were filed upon
filing of a motion for leave to file under seal, using the separate docket event “sealed
document.” Those exhibits were served upon the persons listed below by electronic mail
on October 18, 2019.


Ruth A. Horvatich
Aaron A. Clark
McGrath North Mullin & Kratz
1601 Dodge Street, First National Tower Suite 3700
Omaha, NE 68102
rhorvatich@mcgrathnorth.com
aclark@mcgrathnorth.com

Lance T. Jones
HeplerBroom, LLC
4340 Acer Grove Drive, Suite A
Springfield, IL 62711
(212) 528-3674
Lance.jones@heplerbroom.com



Dated: October 18, 2019                        Respectfully submitted,

                                               /s/ Miriam Hallbauer

                                               Attorney for Plaintiff
                                               Miriam Hallbauer
                                               Legal Aid Chicago
                                               120 South LaSalle Street, Suite 900
                                               Chicago, IL 60603
                                               312-229-6360
                                               mhallbauer@legalaidchicago.org




                                           2
